(1)
Mr President, I rise to speak on statements made in France by one of the Members of this House, Mr Gollnisch. I would like to give two or three examples of remarks which he has recently made; ‘there is not a serious historian alive today who adheres completely to the conclusions of the Nuremberg trial’, ‘as to the existence of the gas chambers, that is up to the historians to determine’, and ‘I question the number of victims of the Holocaust’. Such comments cannot be allowed to go unchallenged, and I would ask you, Mr President, to refer the matter to the Bureau. These comments, made by a Member of Parliament, are an attack on the values which formed a basis for the construction of both the EU itself and the Charter of Fundamental Rights, as included in the Constitutional Treaty. I should like to say from the outset that if a debate were to be held on parliamentary immunity as a result of the legal proceedings which cannot fail to be instigated, I would be in favour of waiving this immunity.
– Mr President, I have a request to make of you. Yesterday, the Conference of Presidents, which both Mr Watson and I attended, decided to ask the President of Parliament, Mr Borrell, to forward to the President-designate of the Commission, Mr Barroso, the letters from the various committees of this House containing the outcomes of the hearings, so that he could take note of them and draw his own conclusions from them. I read in yesterday’s evening newspapers and in yesterday evening’s press agency reports that Mr Barroso, even though these letters are not yet in his possession, is already making statements about the outcomes of the hearings, to the effect that he is not interested in what the letters contain, regards – in as many words – his own Commission as perfectly suitable, and is unwilling to make any changes. I would ask you, Mr President, to ensure that Mr Barroso is given to understand that my group is no longer prepared to be on the receiving end of this sort of talk. If Mr Barroso wants the Socialist Group in the European Parliament to have any confidence in him, he will have to take a different approach to this House. The fact is that this is not just about Mr Buttiglione, but now also about Mr Barroso himself. I would ask you, Mr President, to see to it that Mr Barroso, when he receives these letters, also receives along with them the message that we expect a different attitude from the President-designate of the Commission.
Ladies and gentlemen, the Bureau has been examining the issue raised by Mr Poignant since yesterday evening, and the President’s thoughts on the matter are very similar to those which you have just expressed.
Mr Schulz’s remark will naturally be forwarded to the relevant bodies.
Before opening the debate, I have a statement to make. I have received from Mr Matsakis a letter and a legal opinion concerning the request from the public prosecutor of the Republic of Cyprus to waive his parliamentary immunity, which was noted by the European Parliament on 13 October 2004. In his letter, Mr Matsakis challenges the public prosecutor’s authority to make such a request. Pursuant to Rule 6(3), the letter has been forwarded to the Committee on Legal Affairs, the only committee competent to deal with such matters, to verify the public prosecutor’s authority to make the request.
The next item is oral questions to the Council and the Commission on the function of the Community’s Generalised System of Preferences for the ten-year period from 2006 to 2015.
I hope that the Commission will join us as soon as possible, and in the meantime I should like to begin by giving the floor to Mrs Morgantini, the author of the question.
I hope that today’s debate will only mark the beginning of a useful and necessary collaboration between institutions and between committees of this Parliament on a question of the greatest importance for the Committee on Development, a committee that I have the honour – not too greatly merited perhaps – to chair, and which I am representing today.
Since its creation in 1971, the Generalised System of Preferences has become an essential instrument of the development policy of the European Union. I should also like to emphasise the good name that accrues to the European Community, in that it was the first to put this system into practice from 1971 and today, in actual fact, it is still the major donor in terms of trade concessions to developing countries.
In examining the Commission communication, we started from a principle according to which the main objective of the Generalised System of Preferences is, and must above all continue to be, the economic and social development of those countries, pursued in the spirit of international solidarity that should govern the foreign policy of the Union. In this context, we welcome the objectives put in place by the communication, namely the simplification of the regimes, the concentration of preferences on those developing countries that need them most and, above all, the promotion of sustainable development.
We are fully cognisant that in order to attain these objectives the current system will have to undergo substantial reform. We cannot, however, ignore the fact that any change to the current system will have considerable effects in the countries that currently benefit from that system. There will be favourable effects but also, as representatives of various countries have pointed out, adverse effects. It is for this reason that the European Parliament has wished to make its voice heard from the very beginning of the reform process, namely to take note of the concerns, the opinions and the points of view of stakeholder countries.
It seems to me that this democratic necessity is even more essential and important at this time, when the Commission has, to tell the truth, most regrettably not consulted adequately with interested parties before formulating its proposals. One must take into account, on the other hand, that the Council did take the opportunity to consult the European Parliament at its last meeting.
The opinions I am expressing today, as Chairman of the Committee on Development, are therefore only preliminary opinions, but they also appear in the motion that all the political groups have deemed it advisable to sign. Hence I trust that today’s debate will nevertheless help to clarify the issue and above all will allow the Commission to include some of our demands in the regulation that must be adopted by the Commissioners probably on 20 October. Consequently, I should wish to request the Commission to reply to the questions that we have posed in our examination.
In detail, there are three issues on which I should like to insist: the graduation mechanism, the functioning of GSP+ and the reform of the system of rules of origin. With regard to the first, while we welcome the simplification of the graduation mechanism, the fact that the Commission is proposing to base it exclusively on the criterion of market share, leaving aside any indicators of development and poverty, almost fills us with dismay. We cannot overlook the fact that these arrangements could have very negative consequences for major exporters. Without being necessarily hostile, we should therefore like to join the Commission and the Council in studying the consequences and the modality of this proposal in great detail in the coming months.
In relation to the new GSP+ system, which we consider to be of benefit, given that it supports sustainable development, it seems essential to us, however, to define criteria that are clear, reliable and at the same time realistic. We should like to see a firm commitment by the Commission to supply the necessary technical assistance.
In conclusion, I should like to stress that one of the obstacles to an efficient use of the system has, as we know, been the system of rules of origin. That is why we welcome a substantial reform of the system which favours regional expansion, although we hope that good intentions will result in concrete initiatives: a proposal, therefore, and an examination of the systems applied by other countries.
I shall stop here, aware that I have highlighted only a few aspects of this difficult subject, but that is all I can do in the time allotted to me. As for the rest, I very much want to hear my dear fellow Member, Mr Barón Crespo, Chairman of the Committee on International Trade, and, of course, my other fellow Members, as well as the replies – which I trust will be detailed – that the Commission and the Council may possibly provide. I truly hope that we can have a fruitful collaboration that can yield positive results.
Commissioner, Luisa, I am delighted to be able to present a question jointly with the Chairman of the Committee on Development. As you know, it is normal amongst parliamentary committees to fight for competences but, in this case, I believe that working together is a good omen for this new term in office.
Turning to the Commission – in relation to the Communication it has presented on the Generalised System of Preferences –I would like to add to Mrs Morgatini’s positive assessment with the following observations:
Firstly, we believe it would be very useful – and this can be done when the proposal for a Regulation is presented – for there to be an assessment of the functioning of the system, for us to work on the basis of more than ten years experience and for the interested parties to be consulted. I believe this would be useful for everybody, including the Commission.
With regard to the general elements of the Communication, I would like to point out firstly that if we want the GSP to make a greater and better contribution to the development of the neediest countries, the commercial preferences must reflect the comparative advantages and export interests of those countries.
It is also important that the preferences cover more products and, above all, that a significant number of products currently considered sensitive be transferred to the non-sensitive category. To this end, we must consider the possibility of broadening the preferential margin.
Secondly, I would also like to say that our committees are pleased with the Commission’s determination to improve and simplify the system of rules of origin. I would urge the Commission to promote an accumulation of trans-regional origin and to move towards harmonising the rules of origin systems in the various existing commercial agreements and systems.
Finally, please allow me to refer to the new single system of additional preferences – known as GSP+. Although the creation of this new system responds, at least in part, to the need to dismantle the current ‘Drug System’ following the decision of the WTO panel, I believe it is very important to ensure that the current beneficiaries of the system enjoy a reasonable transitional period in order to meet the new requirements that the GSP+ imposes on them, so that they are not suddenly faced with the loss of preferences which they very much need and which they have justly deserved until now.
With a view to guaranteeing a reasonable degree of transparency and democratic control, I would ask the Commission and the Council to begin a process of consultation on the first Regulation on the application of the new GSP sufficiently in advance for the associated countries, the non-governmental agents and the institutions of the European Union – including the European Parliament first and foremost – to participate and be adequately consulted. In this regard, I believe the Council’s conclusions approved in Luxembourg on 11 October are positive, since they refer to the need for explicit consultation with Parliament, thus going further than what is currently laid down in the Treaties. I hope that both Mr Lamy and Mr Nicolaï will make a firm commitment in this regard.
I would like to end my speech, Mr President, by highlighting the presence here today of Commissioner Lamy, which is an example – perhaps the last example – of his excellent willingness to cooperate with this House. As you all know, Mr Lamy has been an enthusiastic interlocutor with Parliament throughout the last term in office and a defender of joint work. Since I do not know whether I will have another opportunity to do so, I will end by inviting my fellow Members to join me in thanking the Commissioner for his excellent work on the Trade portfolio and in particular for the spirit of cooperation he has demonstrated in his work as Commissioner. [Mr Lamy, I wish you every success in your next reincarnation].
.  Mr President, thank you. Like the honourable Members of this House, the Council welcomes the Commission’s communication on developing countries, international trade and sustainable development, the role of the Community’s Generalised System of Preferences for the period 2006-2015 and, above all, the general objective outlined therein. The GSP should be stable, predictable, objective, simple, transparent and compatible with the WTO, and it must take account of the developing countries’ specific needs. The Council backs the Commission’s efforts towards a comprehensive simplification of the GSP, the general objective of which is to help the developing countries drive back poverty and promote sustainable development. For that purpose, the countries eligible for GSP must be selected on the basis of objective development criteria. Like the European Parliament, the Council notes that further information is required about implementation before a definitive position can be adopted, so that it can, at this stage, say only a few words about the basic principles that are explained in the Commission’s communication. As is stated in the Council’s and Commission’s declaration about the European Community’s development policy, the Council takes the view that the common trade policy can lend force to the objectives of the development policy, with specific reference to the eradication of poverty and the promotion of sustainable development, of which the fight against drugs forms an integral component. Preferential access to the markets of the developed countries is a contributory factor in the economic development of the developing countries and helps to integrate them into the global economy.
I would now like to address a number of specific questions raised by the honourable Members of this House, and I should like to start with the GSP+. The Council is prepared to give favourable consideration to the GSP+ proposal. The substantial preferential rights conferred by GSP+ encourage developing countries to abide by treaties in the areas of human rights, labour rights, the environment and good governance, of which the fight against drugs forms an important component. However, a number of crucial aspects still need to be addressed, including a list of relevant treaties, the question of which treaties will be compulsory, the conditions and procedures for awarding and withdrawing the GSP+, fourthly, the monitoring systems that will be used; fifthly, any additional criteria which are tied in with the beneficiaries’ development needs, and, finally, the possible transitional regulation for the beneficiaries of the present incentive regulations which are unlikely to qualify for the GSP.
.  Mr President, the Generalised System of Preferences has now been in existence for nearly 30 years. It consists of granting preferential tariffs, or reductions in customs duties, to nearly 180 developing countries, on the basis of general principles which we revise every ten years. As it encourages European importers to source supplies from these countries, the Generalised System of Preferences is in fact an aid to development through trade.
The system which was adopted ten years ago will expire in late 2005, and in 2006 a new ten-year cycle will begin. This is why I presented a Commission communication to the Council and to Parliament last July, the aim of which was to outline the general principles which will act as a basis for implementing legislation during this new period. This legislation will in turn provide a framework for Council regulations, and it will be possible to revise these regulations every three years in order to adapt them to economic realities, if experience shows that these have changed.
The European Union is the most generous partner by a long way with regard to trade preferences, and nearly EUR 53 billion of trade flows benefit from them, without mentioning the ACP regime. These figures mean that we exceed by a long way all the other countries in this field, as only USD 17 billion of trade flows benefit from preferences granted by the United States, which is the second largest donor. In addition, we are all aware that the EU’s enlargement to include ten new Member States can only increase its superiority in this area.
In response to Mrs Morgantini and Mr Barón Crespo, the results produced by the GSP have been evaluated, and we have been provided with all the figures which are currently available. The evaluation shows that, broadly speaking, the system has produced positive results, but that there is still room for improvement. Be that as it may, the system has produced positive results; for example, the latest definitive figures available show that, between 2000 and 2002, our imports under this system grew from EUR 47 billion to EUR 53 billion, which is a significant growth, especially as certain products were removed from the GSP list for technical reasons. Similarly, the GSP utilisation rate, or the ratio of trade flows which are theoretically eligible for GSP to imports which actually benefit from GSP, has regularly increased over the past few years, and currently stands at nearly 55%. These are therefore the positive aspects, which demonstrate that the system works.
In contrast, the current incentive regimes, and in particular all matters relating to the application of the social and environmental clauses, have had little success, as only two beneficiary countries, Sri Lanka and Moldova, which are not exactly giants of global trade, benefit from the social clause. We should take these experiences into account, and the objectives of the Commission’s proposed reform are therefore to make the system of preferences simpler, more generous, more targeted at the countries which need it and more objective.
Firstly, the system must be made simpler. Why? Because a simpler system will be more targeted at developing countries and at operators in these countries who need security. This is why we propose moving from a five-pillar system, which is what we have at present, to a three-pillar system. The five pillars include the general arrangements, the social clause, the environmental clause, the drugs regime and the ‘Everything But Arms’ initiative, which is in force for the least advanced countries. I propose a move from five pillars to three; general arrangements will be kept in place, and the ‘Everything But Arms’ initiative will exist for the least advanced countries. There will also be an intermediary regime called GSP Plus, which will encourage sustainable development in all its aspects, including those relating to social, environmental and good governance issues and to the fight against drugs. GSP Plus will abolish customs duties for beneficiary countries which have committed themselves to ratifying and applying the main international conventions in the field.
Which conventions would this involve? We propose choosing conventions which are, so to speak, ‘unquestioned’ in the international arena, such as the United Nations pacts on political, economic, social and cultural rights, the International Labour Organisation’s fundamental Conventions, or the United Nations Convention against Corruption. Accession to some of these conventions will be mandatory in order for countries to benefit from GSP Plus, for example the two United Nations pacts, the eight International Labour Organisation Conventions, conventions against racial discrimination or that concerning women and all conventions relating to torture, children’s rights and genocide. We will of course demand that these conventions be ratified, and indeed not merely ratified but also applied effectively – this in response to Mrs Morgantini’s second comment. We expect there to be a two-fold evaluation in this area, the first being carried out when applications are assessed, as access to GSP Plus will be refused to beneficiary countries which make no commitments in this field. The second evaluation will consist of asking the competent international organisations to carry out some kind of evaluation of the application of each convention. A country such as Belarus, for example, whatever progress it makes with ratifying these conventions, could not at present be eligible. So much for conventions.
The system will therefore be simpler, and also more generous. Why more generous? Because customs duties are frequently eroded during multilateral trade negotiations, which means that the comparative advantage for countries benefiting from the system of preferences is also eroded. We must therefore compensate for this tariff erosion if we wish to maintain the benefits gained by developing countries from the GSP, and we propose extending the coverage of the GSP to include a certain number of new products, so that this tariff erosion is compensated by a growth of the export base. We are in the process of discussing this growth within the Commission, with a new deadline next week, and this is a point to which I shall return. We will deal with issues which are difficult, delicate and sensitive, but upon which we wish to make progress, as is the case with fisheries products.
Still on the subject of a greater generosity, and in response to Mrs Morgantini’s third comment, we intend to put forward proposals to adapt the rules of origin. As has been shown in a large number of studies, the rules of origin are a necessary condition for access to trade preferences. The conditions which we impose with regard to the origin of products do not exist in order to take with the left hand what we give with the right, but in order to guarantee that preferences actually benefit the country at which we are targeting them, and not others instead. In order to achieve this, conditions regulating origin and checks of origin are required.
That said, it is true that the rules in force today were drawn up several decades ago, at a time when the European Union was more defensive in its trade policy than is the case today. We must therefore adjust them in order to move away from the old system and to take into account the fact that processes today have changed. For example, in the context of globalisation and international division, as a result of which production processes have been splintered among different countries, renewed attention must be paid to the issue of whether there should be a cumulation of origin between the country from which the goods originate and certain countries from which other inputs used in the manufacture of the same goods may come. It is therefore in this spirit that we intend to put forward proposals, following the Green Paper which we published with Mr Bolkestein late last year. For example, and as just suggested by Mr Barón Crespo, research could be carried out into ways in which the system could be relaxed in order to encourage the regional integration of countries benefiting from preferences.
The reform’s third objective is to target preferences at the countries which need them most. This is clearly a politically sensitive issue, as there will be winners and losers as a result of any reform of this kind. We intend to target the system of preferences at the beneficiary countries which need it most, which in reality means the smallest developing countries, those which are landlocked and those which are the most vulnerable, and not the large countries which already occupy positions of increasing significance in international trade, such as China’s position in the international textile and clothing trade. We will of course keep the ‘Everything But Arms’ system in place for the poorest countries, as trade integration under this system is one of the characteristic features of the EU’s development policy.
As well as limiting the criteria, we will therefore also need to continue helping a certain number of countries to gain access to our market and, once they have done so, to follow this up with a system of graduation. Quite simply, and in response to Mrs Morgantini’s first comment, we wish to carry out a radical simplification of the graduation system in order to meet the requirements of the World Trade Organisation, following cases against India on the drugs regime which were heard before WTO panels and which we lost at least partially. Our response on this issue will be to target graduation at the idea of competitiveness of beneficiary products. The key criterion will be market share, and the trigger for graduation will be a given percentage of imports into the Community. From the moment when a developing country achieves a certain share of the market in the European Union, we will consider that we have done what is necessary to help it export and that, to use a metaphor, the country can now fly with its own wings. Where will the threshold lie? It is still a little early to give you any figures, as we are in the process of discussing the issue within the Commission. This will clearly have consequences for the countries concerned. That said, I can already assure you that whatever the final figure we choose, it will be the very large exporter countries which could be affected, and not the majority of our beneficiaries, of which there are a total of 180, as I just mentioned.
The last point upon which I wish to speak, Mr President, is in response to the oral questions. I understand from Mrs Morgantini’s speech that she is concerned that this House should be able to express its opinion fully on this new project. It goes without saying that we hope that this House will give its opinion, as this reform is important both from the point of view of development and from that of trade policy, and I should like to thank Mr Barón Crespo for his comments on the work of this Commission, in particular in its relations with Parliament, an aspect which will remain unchanged. It is quite simply the case that we have a number of time constraints, to which I referred very recently when I spoke before the parliamentary committee which is responsible for such issues.
Firstly, we could not begin this reform before the arrival of the new Member States last May. It is absolutely essential that we involve them in a decision which will be binding upon the Union until 2015. Secondly, it was necessary to wait for the decision on a dispute brought before the WTO, namely the proceedings instituted against us by India with regard to the drugs regime. This decision was taken in April 2004, and it was then that we were able to start in-depth work.
In addition, as this reform is to enter into force on 1 January 2006, it should be completed one year earlier if possible. Why one year earlier? In order to allow beneficiary countries and economic operators to adapt to it. This means that the first implementing regulation should be adopted during the next few months. Next week, on 20 October, I will present it to my colleagues, and it will be available to you immediately afterwards. I am aware and I understand that Parliament requires a certain amount of time; we will of course do all that we can to ensure that it has this time, and, as you know, our staff is entirely at your disposal.
To put it in simple terms, the goal is to help developing countries to export goods to us. These are developing countries and, by definition, they need more time than others to adjust to rules which can sometimes be complicated, even if the system we are putting in place will be a simplified one. My feelings are therefore that they will need at least nine to ten months, and this is the message I would like to convey to this House. I am sure that those of you who are committed to the system for development policy reasons will understand my concern on this point.
Mr President, it has already been stated that the Generalised System of Preferences offers trade benefits to the countries that are most in need of them. In the European Union, we have established millennium objectives for development and have committed to those. They are, above all, focused on fighting poverty. The economic development is a key condition in this respect, and so we think it is upon this that the revision should focus. It is unfortunate that we need to do this under time pressure now that the complaint lodged by India with the WTO has been declared founded.
Our group is of the opinion – one fortunately shared by the Commissioner – that, firstly, the poorest countries should not become poorer still. In those cases where preferences have been eroded by lowering the rates for most-favoured nations, we would therefore ask the Commission to consider what else could be done. Secondly, we think that the system of graduation must meet its objective that the only countries or sectors to be excluded should be those that are already operating sufficiently competitively within the market and thus no longer need the GSP. Also, it is our view that good governance should certainly be given a place in the new GSP+. Finally, revision should also mean that the countries for which the GSP+ is specifically designed could make more use of it. What should become the most important instrument is being used only for 52%, or 55%, as the Commissioner stated a moment ago. This increase is positive, but the result is not yet satisfactory.
I have two questions for the Commission. The idea behind the GSP’s revision is sound and clear; the intention is to create a simpler, more transparent and more objective system, and here, it goes without saying, we are completely behind the Commission. What is less clear is how exactly this can be achieved. For example, how does the Commission aim to prevent the planned GSP+ regulation, which admittedly will become one single regulation, from not becoming too complex in terms of implementation, adherence and control so that there is in practice too little of the proposed simplification and transparency? The other question, which has already been raised, concerns assessment. According to the communication, there is no assessment, or no sound assessment at any rate, a statement denied by both Mr Mandelson and Mr Lamy. If this assessment is available, could Parliament have this without delay? Thank you.
Mr President, Mr Lamy, ladies and gentlemen, I should like to thank you, Mr Lamy, for the detailed information you have provided us with on the way in which this reform will be implemented. Against a background of trade globalisation, the reform demonstrates the will of the European Union to make market laws subject to the development objectives of the poorest countries and to human rights objectives, as well as testifying to our ambition to make globalisation more moral.
In this context, a thorough evaluation must be carried out of the previous system, and in particular of its impact on the goal of poverty reduction. The complex and partial nature of agreements has sometimes made it impossible to achieve any kind of overview of the way in which the system works, especially as the close relations between exporting countries and certain multinational companies have prevented a thorough evaluation of the system’s impact. The Commission’s proposal to simplify the system is therefore to be welcomed.
I should also like to emphasise how important it is to clarify the conditions according to which preferential tariffs are granted, in particular with regard to respect for core labour standards. The need to promote core labour standards goes well beyond relations between poor nations and rich nations. Two conditions must be fulfilled in order to ensure that the system is as meaningful and effective as possible; industrialised countries must naturally be prepared to comply with it, but beneficiary developing nations must also take advantage of it to reduce inequalities within their countries and to improve living and working conditions for their populations. The way to achieve this, of course, is to incorporate criteria and conditions into the system which guarantee respect for workers’ rights and for the human rights conventions to which you referred. In this respect, it is essential that a distinction be made between the ratification of international conventions and their effective application. All our attention must be directed towards ensuring that future regulations clearly indicate the need for beneficiary countries both to have ratified international conventions on core labour standards and to apply them effectively and in full. Procedures for evaluating these two aspects must therefore also be laid down.
Whilst on the subject of procedures, why should social partners not be involved in these evaluations by means of consultations? This would provide a guarantee that the experience and practical knowledge held by trade unions in the field of core labour standards would be put to use. More specifically, the European Union should endeavour to promote a greater effectiveness of the instruments of the International Labour Organisation, for example by the possible opening of enquiries to monitor respect for core labour standards under the GSP procedure.
Mr President, ladies and gentlemen, the European preferential system is certainly, post-enlargement, the most important and most generous system in the world by far. It follows that any change to the system has crucial implications for everyone concerned. The livelihoods of many producers in developing countries, but also in Europe, depend on it. I share the Commission’s view that the system should be simplified and should focus more on the countries in greatest need of it in order to be able to compete within the global market. What is important is that the system should become more flexible so that there can be systematic investigation of whether some sectors in beneficiary countries still really need the system in order to be competitive. If a country is guilty of unfair trading practices, of violating the WTO rules or human rights, a temporary suspension should always be possible. In short, I support the Commission’s objectives with regard to the GSP, but like Mrs Martens, I have my doubts whether the proposed reforms will reach far enough in order to achieve the planned objectives. It is, for example, unclear why the number of beneficiary countries is not subject to a thorough review, so that countries that are in the Top 20 in terms of world trade no longer walk away with preferences that are, in fact, intended for the poorest. It is also very much the question, Commissioner, whether the proposed reform is in keeping with the WTO’s current Doha round, at the end of which the poorest countries are to be awarded full quota-free and tariff-free imports. I can understand Commissioner Lamy when he states that prompt action is needed, but like the Council, I should like to insist on thorough consultation with the European Parliament and on all parties involved being given the time to adapt. It appears from the resolution on which we will be voting today that there is broad consensus about this revision. I therefore hope that the Commission will be making every effort to take Parliament’s opinion, which is unanimous, into consideration.
Mr President, I welcome the plans for serious revision of the GSP, which is long overdue. I also welcome the Council's recent conclusions, which very clearly demand meaningful consultation with the European Parliament. It is a matter of regret that the Commission's Communication was not the result of a full stakeholder consultation and did not appear sufficiently in advance to allow for meaningful consultation before the release of the next regulation.
It is vital that Parliament and all other interested stakeholders have a proper opportunity to input into this very important process, and I am glad that Commissioner Lamy has agreed to that.
In terms of substance, it is clear that the GSP urgently needs to be simplified since it is clearly not working properly. The rules of origin requirements are far too strict, with the result that a large proportion of developing-country exports to the EU fail to gain preferential access because they are deemed to be non-originating. One of the justifications for strict rules of origin is that they should promote so-called backward linkages, i.e. the production of intermediate goods in developing countries themselves. Yet the experience of this clearly demonstrates that rules of origin are not an appropriate instrument to achieve that goal. In fact, most developing countries are small, with little capacity to develop a full supply chain.
Sri Lanka is a classic example, having developed a thriving garment sector but still not having the capacity to supply textiles to support that industry. It relies essentially on an indirect instrument of trade policy to foster a supply response in developing countries that is likely to be much less efficient and much more vulnerable to abuse than straightforward financial incentives or technical assistance or infrastructure provision for the industries concerned.
I am pleased that Mr Lamy says that we are going to have some real action on rules of origin. The Commission should be looking at far-reaching proposals, such as proposals that would in general allow a least-developed country export to qualify for duty-free access to the EU if at least 40% of a good's value is added in a least-developed country that is not necessarily the final country of export.
In the case of textiles and clothing, we clearly need to go even further, because some of the poorest countries will face enormous shocks when the Multifibre Agreement is withdrawn. Organisations like Oxfam have made some very detailed proposals in this area.
My last point relates to textiles again. When the MFA is withdrawn, some of the poorest countries will face major problems. I would suggest that developing countries which are highly dependent on textiles and clothing, but are not necessarily classified as least-developed countries, should be exempted temporarily from the existing rules of origin requirements. This applies particularly to countries that obtain more than 50% of their current export revenue from textiles and clothing. I would be very interested in the views of the Commission and Council on that proposal.
Mr President, Commissioner, Madam President-in-Office of the Council, ladies and gentlemen, it is apparent from the separate motions for a resolution submitted by the individual groups in response to one Commission communication that a very large number of their demands were identical. What that means is that there exists in this House a certain consensus, particularly as regards graduation, the preferences that are to be changed, and the form that additional concessions are to take in the future.
What amazed me about the debate was that, if one wants to change systems of preference – which we do – there has to be an analysis first. Trade is not an end in itself; it serves to promote countries’ economic and social development, and so it follows that an analysis has to be produced, stating what existing trade under the existing conditions under the preference systems has achieved. Did it make countries poorer or less poor? Did it or did it not promote industrialisation? Did it help to improve health service provision in underdeveloped countries, or did it not? Have their young people become better trained and educated or less so?
What that means, then, is that we need in the first place objective criteria in order to evaluate what the existing systems have achieved in the way of development. I regret that I have seen no analysis of this whatever. Today, Commissioner Lamy said that such an analysis exists. There must be in-depth debate of these components in this House before the new Regulation is hammered out.
There are two more comments I would like to make. Firstly, when dealing with the systems of preferences, we will, in future too, have to work on the assumption that certain countries must be evaluated in different ways. It may be that markets in the developing countries will have to be protected if they are to be able to develop at all. There is a place for that. I cannot ‘open up’ every market if I want to promote countries’ development, particularly as regards food safety, agriculture and so on. Secondly, this is not just about trade, but also about the fact that, if things are produced in countries in which we want to promote social measures, the jobs involved must be proper and dignified ones. I believe that this should also feature in the analysis.
– Mr President, ladies and gentlemen, I am delighted that the two parliamentary committees have initiated this debate.
Since its signature nearly ten years ago, the Marrakesh Agreement has resulted in fundamental changes to the nature of the relations entered into by the European Union, and by France in particular, with their developing country partners. Today we have a new Commission communication presenting a project for reforming and improving the Generalised System of Preferences. It should firstly be noted that the Generalised System of Preferences has been a battlefield between two world views: on the one hand, that of a Europe – and more specifically of France – which is committed to its developing country partners and conscious of its responsibilities and historical ties, and, on the other hand, that of a Europe which believes that exposure to global free trade should be the only real means of economic and social development. I fear that this new Commission communication merely serves as a smoke screen to disguise the simple fact that it renounces our previous commitments in favour of those arising from our participation in the World Trade Organisation. This is what is euphemistically known as a WTO-compatible system.
In reality, and more generally, this House and the Council have allowed the Commission to pursue two contradictory policies at the same time, namely an external trade policy of absolute free trade, and a policy of providing development aid to privileged partners. If we did not wish to allow the WTO to dismantle the Lomé Convention systematically, instrument by instrument, the Council should have acted as a supervisor and recognised authority, in order to provide coherent definitions and a determined defence of clear and long-term strategies, including all external policy instruments, in broad fields of common interest such as development.
This fundamental contradiction affects all of the policies which we intend to pursue together. How can we ask our fishermen to reduce pressure on fish stocks, at the same time as signing trade agreements with countries which do not wish to agree to make the same efforts? How can we impose environmental standards, social constraints and solidarity commitments on our companies, while exposing them to a competition which bears none of these burdens? Finally, how can we ask our partners from the South to believe in the long-term commitment of the EU and its Member States to their development, if, with advantages that are now barely appreciable, we expose them, reform by reform, to the forces of the single global market? I am speaking on behalf of the French delegation of my group. We are in no way opposed to the market, and we believe in free enterprise, in initiative and in individual responsibility, but we also believe that the State should play its role as regulator and strategist, both to protect its citizens and in the interests of its poorest international partners, as in the absence of this the market is nothing but a jungle.
Given that the prosperity of our continent was mainly established in the eighteenth and nineteenth centuries under relatively protected conditions, how can we demand of our partners from the South that they expose their nascent economies to the four winds? Maybe the young shoots of developing countries require assistance in some form from us on a provisional basis. Although admittedly imperfect, our GSP system must be kept in place. I also fear that, as in a great many other cases, the Commission proposal is not based on any impact study or evaluation of the system as a whole. I hope that this House will vote on a detailed proposal, but we must demand, ladies and gentlemen, that this only take place if we have been informed of the consequences which this reform will have.
Mr President, I welcome the objectives that the Commission has set for simplification, stabilisation and clarification of the regimes.
The European cooperation policy, which has as its goal the eradication of poverty in the world, cannot in fact be limited to development programmes, however detailed, substantial and advantageous they may be in many cases, but must make use of all the means at its disposal to promote growth in the most disadvantaged countries and thereby facilitate the economies and the exports of those countries as much as possible.
This must naturally take place not only transparently and fully in the open, and therefore after an exceptionally scrupulous analysis of the effects of the proposed action plan cuts, but also with the utmost speed so that poor countries may take advantage of these facilities as soon as possible. In addition to purely economic factors, such as market share, other criteria such as the level of development and the commitment of beneficiary countries to follow the path of democracy should then be taken into consideration, and preference should be given to trade in those products that frequently play a distinctive role in the economy of a given country, such as textiles for Sri Lanka, bananas for Barbados, and cocoa in the case of Côte d’Ivoire. Most of all this must be carried out in strict coordination with the World Trade Organisation, in order to avoid going behind the backs of the countries involved and to avoid performing the job of regulation within the Commission itself, as has happened in the past, when it is a matter that should instead remain within the strict competence of the WTO and of the entire international community.
Mr President, I welcome the Commissioner and wish to pick up on something he referred to rather poignantly: development aid through trade. As a member of the Committee on International Trade, I believe very strongly in this and we welcome the 2006-2015 reforms to the Generalised System of Preferences. They cover areas such as textiles, which is a particularly big area. However, there are potential dangers for developing countries in this revision; one country that has been mentioned already is Sri Lanka. I feel therefore that graduation is needed for some countries that are now independently competitive in this area.
In connection with graduation, it is important to extend the scheme to new products. One of our concerns relates to the new products the Commission proposes to add to the GSP system. The proposals appear to be rather vague and the graduation extension must be fully explained in the Commission’s legislative process.
We also need to bear in mind that the GSP system was designed for the least-developed countries. I agree with the Commissioner that resources should therefore be focused on them. This brings me to a point that Mr Van Hecke raised: first of all we must try to ensure that rules of origin take into account second-stage products, which help countries to industrialise, and particularly ones such as cotton. However, we need to ensure that when the detailed proposals are set out on the rules of origin, which allow countries to industrialise without the scheme being too far-reaching, we also look at the way in which countries apply them. There has been some dispute as to whether countries have been apply them to transit products, thereby adding value to these. This is something about which we feel very strongly.
Finally, Commissioner, the Commission Communication itself suggests self-regulation for LDCs under the GSP. We argue against this in the resolution, because the time is not yet ripe. We request technical assistance in the implementation of new schemes, especially with regard to self-policing. It is important that the Commission shows how this is to be done.
Mr President, the European Union is a community of values and we would like to put this across to the different regions in the world. In the West, we have basic services, such as water, education and care, and we want these to be available elsewhere too. International trade plays an important part in this. Trade revenue can help increase the level of investments in basic services, but, in developing countries, particularly on the African continent, world trade plays far too small a role. The African continent accounts for only a 2% share in it. The European Union can, and must, change this. It is of the utmost importance that we, as the world’s largest trading bloc, should open up our markets to products from the least developed countries and, by way of positive sanctions, give development in the poorest countries an opportunity. As has been said before, the present system of trade preferences has, in practice, worked to only a limited extent, particularly socially speaking. Only Sri Lanka and Moldavia have benefited from it, and, as Mr Sturdy stated a moment ago, the complexity of the rules and limited capacity have meant that even Sri Lanka has, in fact, made too little use of the potential. That is why it is a good thing that we are moving towards a GSP+ system, one that is far simpler and involves fewer countries, but yields major benefits gradually and new products, which also creates real incentives. Indeed, if we really want fundamental working standards, to name but one major aspect, to be adhered to in practice in those countries and to be given a chance in them, we must actively focus our efforts. We resist the lobbying that would result in an enormous patchwork quilt of goals and countries, from which a huge number of people draw benefit, but where the poorest countries lose out.
Commissioner Lamy should be praised for the excellent work he is making of the EPA (Economic Partnership Agreement) regulation, and we must carry on in the same vein. If the Caribbean Sea area and the Pacific Ocean experience special problems, which they do, we should try to use EPAs as a targeted and generous solution to them. We should adopt a harder line with regard to the new upcoming superpowers China, Brazil and India and impose stricter requirements where fundamental working standards are concerned. Finally, we should not pursue fair trade alone, but also, with regard to the protection of our own employees, fair competition. With regard to the rules of origin, I would request the Commission to focus on benefits for the least developed countries and agree to relax rules of origin, and to regional and developmental cumulation. Finally, if we want to encourage the regional economy, we must be open-handed in this respect too. An incentive of this kind, which is hugely concentrated, could really help the African continent to take a step forward.
Mr President, local markets must be maintained, at the same time as exports are strengthened. In order to do this, trade must operate within the framework set by the environment, and human rights must be respected and social cohesion strengthened. In order to reduce suffering and poverty, the GSP must be made more generous. Social and environmental clauses must be developed, and we should help countries develop environmental labelling so that they might be better paid for their products.
The ACP countries make use of the Cotonou Agreement. In actual fact, their use of the Everything But Armsinitiative is confined to 2.6%. There are just a few ACP countries that have succeeded in exploiting Cotonou to the maximum. We must now help the rest of them to make greater use of both Cotonou and Everything But Arms.
Mr President, Commissioner, ladies and gentlemen, I would like to applaud the Commission's initiative to present a Communication prior to the reform of the GSP system, and I also applaud the timely initiative of our two parliamentary committees to present this oral question with debate jointly, the terms of which are indicative of Parliament’s desire for clarification of the Communication and, even more importantly, of the future legislation to modify the current GSP system.
We agree with the Commission that we need to simplify, concentrate and ultimately improve the system in order to make it more effective in terms of achieving its aims. There are still grey areas, such as the improvement of rules of origin, the key element of the system, which must play a vital role in helping the countries benefiting from the GSP system through clear operating rules. The same can be said of the simplification of the GSP+ system, which we agree with, but which we believe still requires clarification in terms of the ratification or application of international standards which do not in practice represent an obstacle to the genuine application of the GSP system, as stated by certain Latin American countries such as El Salvador, or key aspects relating to incentives in the fight against drug-trafficking, which are crucial to countries such as Colombia and Bolivia.
For all these reasons, ladies and gentlemen, we are in favour of the objective of simplifying, concentrating and improving the GSP system, although we feel it prudent to wait to see how it translates into the Commission’s forthcoming legislative text. At this point we would draw attention to the need to set clear criteria with regard to rules of origin and maintaining the GSP system for the benefiting Latin American countries and, in particular, the rules relating to combating drugs, which still need to be refined.
I will end, Mr President, by saying that we support the joint resolution presented today as a joint compromise amongst the different political groups putting their signature to it, which has meant everybody giving ground for the sake of consensus. We therefore reject the amendments which go further than this compromise and which create ambiguity in the treatment of rules of origin, which we wish to make as clear, transparent and precise as possible in order to help third countries, while preventing fraud in their application.
Mr President, I too welcome what is an extremely necessary and timely initiative by the Commissioner, and I would also like to thank him very much for his cooperation and hard work during his time as Commissioner, which Parliament has appreciated very much.
However, although I welcome the initiative, it must be said that it is very general. The Commissioner himself acknowledges that it contains a lot of very broad proposals. We want more information on thresholds for graduation and on how much the GSP will be improved for countries that are not graduated. I also look forward to more details on the rules of origin, because it is quite difficult to judge at this point whether what is being proposed is anything more than cosmetic.
I would like to know whether the Commissioner agrees with my assessment that if the EU substantially enhances its preference system, it could meet the requirements of the improved GSP option, the EPA alternative, which some non-LDCs are continuing to call for, as the Commissioner is well aware.
At the meeting in Gaborone, the EU agreed to postpone until 2006 the anticipated review of the situation of non-LDCs that are not in a position to enter into EPAs. It also seems to me that WTO rules allow for differentiation between developing countries in non-reciprocal trade preference schemes, provided that such arrangements are based on objective criteria and that identical treatment is available to all similarly-situated developing countries. On the basis of that analysis, I would like the Commissioner to be more specific on whether, when Cotonou was negotiated, an enhanced GSP was looked at as an option for those that could not or did not want to enter into EPA negotiations. I asked for this information in committee, but I was not entirely satisfied with the answer.
Finally, I should like the Commissioner to provide more information and clarity on what is meant by 'vulnerable', 'special development needs' and 'small economies'. The Commissioner talked about landlocked countries, etc., but he needs to spell things out more clearly so that we know exactly what he means.
I should like to echo the words of thanks expressed by my fellow Members to Commissioner Lamy for the cooperation and to wish him well in his future career. I should also like to thank him for his clarifications today; I agree with him that the Generalised System of Preferences is, in principle, a sound instrument for giving development opportunities via trade, but that the system is clearly in need of revision.
I have two questions for the Commissioner. I share his view that phasing out the trade barriers does, in fact, partly erode the Generalised System of Preferences and that it is thus more than necessary for us to concentrate on the countries that need this the most. I therefore share Mrs Lucas’ concern about the future of some developing countries when the textile quota lapses. I would very much appreciate it, Commissioner, if you could explain once more how this system of graduation can be deployed to help those least developed countries. You mentioned China as a very obvious example, but what about the position of Pakistan and India, for example?
Secondly, the GSP+ system does indeed make it possible to use trade as a lever for human rights, labour rights, the environment and good governance. I welcome the fact that the existing regulations are being combined, for what is the use of awarding GSP+ to Pakistan on account of its drugs policy if child labour is still rampant? Commissioner, you explained that it is not only about ratification, but also about application, but quite honestly, it was not entirely clear to me which treaties you have in mind. You gave a whole list of items and tried to explain how those should be monitored, but I fear that the list you have given will make the GSP+ system completely inoperable. You also failed to mention in what way sanctions will be tied in with non-compliance with those fundamental treaties and how this system can be implemented effectively. All too often, GSP+ or the linking to working standards or treaties become ineffective instruments, because non-compliance is simply not followed up by sanctions. If you could explain this once again, I would be very grateful.
Mr President, Commissioner, ladies and gentlemen, this reform of the Generalised System of Preferences adds to the view of human rights as an indivisible reality, by directly linking our concepts and policies on trade, development and human rights.
The reform of the GSP effectively incorporates the idea that the best commercial preferences should be conditional upon respect for certain standards in terms of social protection, human rights, good governance and environmentally-sustainable development into our view of trade as an instrument for development and of development as a collective human right. Unifying all these criteria within a GSP+ category, as well as simplifying the system and making it more generous, as the Commissioner has said, moves in the right direction in terms of the coherence of Community policies affecting developing countries and corrects the fragmentation which has traditionally been dealt with within development policy.
As spokesperson for the Socialist Group in the Human Rights Sub-Committee, I must congratulate the Commission on this aspect of its proposal, although other points of it can clearly be improved, particularly those which provide for rigid mechanisms for the preferences established for the less developed countries. We shall closely follow the reform, its application and its effectiveness in terms of good development and, above all, in terms of human rights.
.  Mr President, thank you. As you have requested it, I will indeed keep it brief. First of all, I should like to thank the various Members for their observations. It was very useful for me as President of the Council to hear your observations and we will certainly take them on board in our further discussions on this topic right up until Christmas. Thereafter, we will, of course, be handing the torch to our successors in Luxembourg. I have already addressed most of the questions in my first speech and the other questions are directed at the Commission, but I would like to assure you that the Presidency will be making every effort to take the discussion on the resolution as far as it can in the coming months, and in doing so, to involve all parties as effectively as possible, including the European Parliament. I would also like to note that the Netherlands can very much identify with some of your questions, particularly those about the rules of origin, about product cover and preferential margins.
Finally, I should like to warmly thank Commissioner Pascal Lamy for a fruitful cooperation over the past couple of years. We have made a lot of progress in the WTO and in the European Union because of your personal commitment, your analytical capabilities and your endurance. You have run a marathon in the past years and while doing so you have left some footprints that we will be able to follow in the years to come. So, Pascal, thank you, .
.  Mr President, this is not the very last time that I will appear before you because I will have the chance to see you again in plenary in October. Had this actually been the last time, I would have seen – in the combination of circumstances that sees Mr Moscovici in the chair – a sign, the like of which I receive from time to time.
Unusually for me, I will not be able to respond in detail to each of you individually, because I can only speak for a few minutes. I shall restrict myself to addressing the essential aspects, keeping it brief and to the point.
Mrs Martens asked me if the ‘everything but arms’ scheme is to be changed. No, it will not be changed, and there is no graduation in the ‘everything but arms’ scheme. She asked, as other speakers did, about the rates of use by the beneficiary countries of the Generalised System of Preferences. She is right. Let us simply be clear that, among the reasons why certain countries do not, in fact, have access to our market, even though they have the right to such access, are all of those factors that do not fall under the category of tariffs, such as those relating to sanitary and phytosanitary norms and the problems of standards, quality and certification. There will always, therefore, be a difference between theoretical and practical access, due to non-tariff-related issues, for which, unfortunately, we are unable to set up a specific scheme for developing countries. We are not about to set up a scheme for tolerance of antibiotics in prawns for the whole world, only later to set up a specific scheme that favours prawns from the developing world. Unfortunately, we cannot proceed in such a manner.
Mrs Castex suggests that I involve the social partners in cases where benefit from these preferences is linked to compliance with social clauses. We are already doing this, Mrs Castex, and we shall continue to do so. To give you an example, the inquiry that we are currently undertaking into respect for union rights in Belarus, which may lead the EU to remove the benefit of those preferences from that country, was triggered by a complaint from the European Trade Union Confederation. This is also, in fact, the basis for my reply to Mr Markov.
I was asked if the number of beneficiaries would be reviewed. The number of beneficiaries will, of course, be reviewed, and this review will be based on one criterion – that of market share. I said earlier, and I repeat, that the number of beneficiaries will scarcely be affected by this system. Let me state clearly that when we speak of graduation, we do not refer to one country and one product as being graduated, but to a country-product pair – country ‘x’, product ‘y’.
Mrs Lucas asked me again about the timetable. I feel that I have explained our constraints, in particular those arising from the India dispute. As regards rules of origin, which she emphasised, as did others, namely Mrs Van Lancker and Mrs Kinnock, let me simply say this: supposing we removed China, a major exporter of clothing and textiles, from the scheme and we authorised Sri Lanka, which exports clothing, to procure its textiles in China; if I have understood correctly, this is what Mrs Lucas would like us to do. If this were to happen, we would be handing back to China through the back door, if I may put it that way, the advantage in the clothing and textiles sector that we would be taking away through the front door. We must not, therefore, put ourselves into that kind of contradictory situation. If, however, Sri Lanka wishes to procure its textiles in the surrounding region, we are probably – I must check with my colleagues – open to this.
I have almost finished on this point. Mr Louis does not like the World Trade Organisation; that is his prerogative. What is more worrying is that he considers the EU’s trade policy as characterised by unbridled free trade. This is obviously an exaggeration. Furthermore, I did not hear that from the mouths of other Members of this House during this debate. I should like to pinpoint the one sole point in his speech on which he agrees with the Commission – which is not bad going, incidentally – namely that the GSP must be preserved. I would, in fact, go slightly further and say that it must be improved.
Mr Sturdy agrees on the link with technical assistance. Mrs Kinnock and Mrs Van Lancker want more details on the thresholds and on the lists of the conventions and the sanctions. Those details will be available on 20 October, when the Commission will make a decision on my proposal. Mrs Kinnock would like me to shed more light on the relationship between the economic partnership agreements and these unilateral schemes. They are two distinct systems; the function of the economic partnership agreements is to encourage regional integration within the African, Caribbean and Pacific countries, whereas, for the moment, the GSP does not have that objective, other than through the rules of origin.
I have finished on that point, Mr President. I am delighted that, once again, Parliament has had the opportunity to hold a debate on trade policy one week before the Commission itself has debated the issue. This proves that, from the point of view of transparency, we have made some progress.
Thank you, Mr Lamy.
At the close of this debate, I have received six draft resolutions.(1)
The vote will take place at 11.30 a.m.
The next item is the Commission statement on the European Union’s strategy to combat the use of drugs in sport.
I should like to ask the Commission and the Members of this House to keep strictly to their allotted time, out of courtesy to Mrs Leyla Zana, who will address this House at 11 a.m.
. Mr President, ladies and gentlemen, today, on the occasion of one of your first plenary sessions, you opted to put the issue of the fight against drug use on the agenda, which clearly reflects the priority that Parliament attaches to combating this scourge that is damaging the image of sport and the health of sportsmen and sportswomen.
Drug use is not, at the moment, only a matter of fair competition, it is also a problem of public health. The Commission shares the determination that you have shown in this field. In fact, as you know, I have made strenuous efforts for the past five years to bring drug use onto the Community’s agenda and to take the most effective action possible within our competences. On the day that I leave this portfolio, to which I have devoted a great deal of energy, I should like to thank you for giving me the opportunity to present you with a breakdown of the progress that we have made together and to set out some guidelines for the future.
The breakdown is as follows: I feel that, in five years, we have done as much as we possibly could within the existing legal framework, and bearing in mind the reluctance on the part of several Member States and sections of the sporting world to consider Community level to be an essential level in the fight against drug use.
As you are aware, sport is not yet a Community competence. To put it another way, the Commission could only intervene in strict compliance with its competences, and in this field, the Commission can only intervene, in any event, with the aim of complementing and strengthening action taken by sports organisations and by Member States.
In recent years, we have been obliged to behave like teachers in explaining what our powers and our limits are in this field. Indeed, on the one hand, we have been asked why the Commission did not take more initiatives, and on the other, we have been told that we were launching initiatives to harmonise procedures for checking lists of doping products; in other words that we were appropriating powers that we do not have. The reality is that we have done a great deal within our field of competence: information, prevention, training, awareness-raising and supporting projects such as the athlete’s passport, multimedia information tools and scientific studies. We have promoted dialogue aimed at cooperation.
What does that mean in specific terms? The beginning of my tenure coincided with a period in which drug use was making front page news, with the events of the 1998 Tour de France. We were able to see that national responses were no longer adequate and that cooperation – even coordination – between Member States was crucial. At the end of 1999, I asked the European Group on Ethics, whose President at that time was Mrs Lenoir, to give us its opinion. This was the first time that this body had spoken on the subject of drug use, and the opinion that it gave proved extremely useful in the ensuing years and will continue to do so in the future. It has been the springboard for everything that we have done. In December 1999, a Community support plan to combat drug use was adopted by the Commission. This plan was received favourably by Parliament. Mrs Zabel was the rapporteur at the time. We were calling, in particular, for the concern over drug use to be incorporated into all Community policies. Within the framework of that plan and with Parliament’s help, an annual budget of EUR 5 million was earmarked for projects to combat drug use – studies, research, conferences and actions. We were thus able to support projects that promoted both information and research in the field. I should like to mention, for example, our study on the use of drugs in gyms, together with projects involving young people and a list of the laws and regulations in the Member States. Three studies were carried out by external consultants: on the socio-economic factors of drug use, protecting the young and the European communication strategy.
Let us speak now about WADA, the World Anti-Doping Agency. I made a substantial personal investment to ensure that an agency came into being, and I fought particularly hard to advocate principles for the purposes of effective action, so that the new agency corresponded to the wishes of those wanting to see zero tolerance applied to drug use. I stressed the need for the agency to be independent and transparent. WADA was taking shape along the lines of what we wanted and was set up in 1999. Owing to a discrepancy between WADA’s budgetary rules and procedures and Community law, it was not possible to provide Community funding, and I do not see that this can change in the future. The draft Constitutional Treaty, which does make reference to sport, will not bring any change in this regard. It must be pointed out that WADA is doing an honourable job. I would like to see it become an international institution established under public law. This would, to my mind, make it more effective and give it more credibility than the current body, which is governed by private law, a factor that poses problems.
After all, the fight against drug use is, by definition, an international phenomenon. This is the main reason why we arranged the Marrakesh Conference in January 2002, which gave us the opportunity to look into the problem of drug use with our colleagues from the Mediterranean area. I should also like to mention the European Year of Education through Sport, during which we set up an information and warning system for our young people; in other words, an entire prevention system. Prevention is the key word, because we are not here to be repressive, which is why the Commission must place the emphasis on the aspect of prevention. It must address the phenomena that help to create an environment that is conducive to the phenomenon of drug use – the educational background of sports coaches, the role of the medical field and the pressure for success coming from sponsors.
As you can see, very important work has been done over the past five years. It has been joint work, within the framework of which I have always been able to count on Parliament’s total support. In the future, this responsibility will fall to the new Commissioner, Mr Figel, and I know he is aware of the importance of this issue.
Mr President, I should like to make two points, if I may. Firstly, the Constitutional Treaty represents a source of hope in this field because it states that young people’s physical and moral integrity, particularly that of young sportsmen and sportswomen, must be protected. We must therefore step up support for the Member States and the federations, which will still be primarily responsible. Additionally, we can support Member States’ activities in prevention, information and awareness-raising.
I should also like to mention a very important aspect for all future action, namely the ruling handed down by the Court in the Meca-Medina case on 30 September, which had the merit of clarifying the place of the fight against drug use in the Community’s legal environment and which ultimately confirmed the Commission’s position - one such as I have been advocating for five years - and this is to be welcomed. The ruling stated that the fight against drug use did not pursue any economic goal. In the Court’s view, the International Olympic Committee’s anti-doping regulation does not, therefore, fall within Community competition law. The purpose of this regulation is to preserve the spirit of sport and the health of athletes. To put it another way, it is a sports regulation, which leaves the main responsibility for regulating the matter to the sports federations.
Mr President, I am very pleased with both the conclusion itself and with the way in which the ruling was expressed. I have effectively been trying to demonstrate, for five years, that the Commission is not solely interested in sport as an economic phenomenon, but that sport is, above all, a social activity with educational and ethical aspects. I also know that my successor will follow this path, because it is important that Parliament support Mr Figel on this matter, as it has always supported me. We have a responsibility to our society, and, with sport being such an important element in this society, we thus have a responsibility in the field of sport.
– Mr President, ladies and gentlemen, Mrs Reding, we have noticed recently that fair play, which is the basic principle of sport and of the Olympic Games, has turned into 'unfair play'. Polite rivalry and sporting ideals have now been sullied by athletes' intense efforts to win and distinguish themselves. Within the framework of this huge effort and of massive competition, science is contributing by finding new solutions which promise great performances. Today, however, I should like to comment on the case of women and young people.
The use of anabolic agents by female athletes, especially young female athletes, damages their femininity, while abuse harbours serious risks to their health, frequently resulting in their being deprived of motherhood. Within a broader framework, therefore, the disastrous consequences of anabolic agents on young people endeavouring to mimic their idols are becoming more acute and society clearly needs our protection. We therefore find ourselves up against a new reality, the much-publicised doping. These substances are available on the market in abundance in numerous forms, either via the Internet or via the television or by mail order and, even more, in gymnasia and at sports grounds, as reported in the media. However, what we are basically ignoring is the fact that doping is a practice not only among top athletes, but also, essentially, among a lot of young people, in that substances such as these have penetrated the young generation, filling aspiring champions with hope. I would remind you that the turnover from sales of anabolic agents exceeds EUR two billion a year in Europe and about EUR six billion a year worldwide. Even though WADA updates its list of banned anabolic agents almost daily, the social problem is becoming more acute and it is the young people watching their models humiliated who are the victims.
We therefore need immediate solutions and action at global and, more importantly, at social level in order to identify the problem and promote the necessary legislative arrangements. The intervention of the European Union in this huge social problem, which damages both the image of sport and public health, is urgently required. Do we need to mourn even more victims before we wake up and accept our responsibilities? Just the other day, one of the best baseball players in the United States died of a heart attack due to excessive use of anabolic agents.
– Mr President, Commissioner, ladies and gentlemen, the problem of doping is contrary to the ideals of sport, as you quite rightly said. The spread of this problem, not only in professional sport, but also in amateur, individual sport, is such that we need to give this major issue priority attention, so that we can coordinate the Member States in combating it.
I know that, as recorded in the Commission's 2002 survey, 6% of people who exercise in gymnasia and fitness centres use pharmaceutical substances which enhance their performance. In fact, the number is higher and these substances are not approved by pharmaceutical organisations. In other words, some 3 700 000 European citizens use these substances. Unfortunately, even despite our efforts, they continue to be used. This battle needs to be fought on four levels.
First, by highlighting the use of anabolic agents as a public health problem, as you quite rightly said.
Secondly, by creating a legal framework – and I am delighted that you corrected the point that WADA should be an organisation under public law – which will allow the European Commission to participate efficiently in its work, in accordance with everything we had the opportunity to discuss together. I know that this organisation is indirectly financed to the tune of EUR two million for various initiatives, at a time when the European Commission, as you accepted, does not participate directly in it.
Thirdly, by taking action so that sport is promoted through education and is not cut off from it.
Fourthly, by correctly labelling the relevant concoctions which are widely available on the market, so that they clearly state that they are anabolic substances.
The European Parliament's Committee on Culture and Education, which I have the honour of chairing, decided at my initiative to organise a massive public hearing in November entitled 'Doping – An Obstacle to the Sporting Ideal'. This will give us an opportunity to examine matters and perhaps contribute with initiatives which we need to take jointly ...
– Mr President, Commissioner Reding, sports organisations do not have sufficient resources to deal with the drugs problem alone, and so there is a need for cooperation with governments as well as the European Union, with the competence it will have when the Treaty establishing a Constitution for Europe has been ratified.
The role of governments and the European Union and the action they take will be especially important in allowing the effective prevention of the illegal manufacture, importation, exportation and spread of drug use. Legislative cooperation to prevent the spread of drug use and collaboration between the authorities are the means by which the European Union can effectively address the drugs problem in sport and prevent it and any other drug-related abuse at the same time. Governments should also adequately ensure through their own legislation that drug dealers face the consequences of their actions to a sufficient degree. There should be no genuinely harmonised legislative action to criminalise drug use in sport, nor should any be planned, as this is not something that can really be compared to the issue of narcotics, although the two do share similar features.
The World Anti-Doping Agency, WADA, coordinates and promotes the fight against drugs worldwide. The European Union should, for its part, actively support the work of WADA. The International Olympic Movement has been quite actively involved in the administration of WADA, but the role of governments has been less assertive. The combined action and energy of the Member States of the European Union would make it possible to balance the involvement of governments in WASA, thus enabling the agency to operate more effectively and efficiently.
A global government agreement against drug use in sport is being drafted under the auspices of Unesco. The European Union should actively monitor the drafting of the agreement and coordinate the views of the Member States. With its new competence in the area of sport, the European Union should take an active role in implementing, promoting and supporting the obligations under this forthcoming agreement.
Matters relating to drug use in sport often make up quite a conspicuous number of sports news stories in the media. Nevertheless, we need to keep a sense of proportion. As in other areas of society, there are and always will be those in the world of sport who do not obey rules designed to apply to everyone. We in the European Union, however, must do all we can to try to promote a clean image of sports and physical exercise. Sport is beneficial, and promotes human health and welfare.
Mr President, it strikes me that we have finally emerged from ignorance, hypocrisy and demonisation in the area of drug use in sport. It is perfectly clear, Mrs Reding, that you have done an excellent job of finally establishing a genuine fight against drug use, at European level and at world level.
The main problem is, indeed, that of our athletes’ health, particularly the health of professional or high-level athletes, and at that level, we would of course need more time to see how, from zero tolerance, we could also achieve a genuine public health policy that enabled our athletes in high-level competition to be up to the level required. What needs to be done is, therefore, a matter of medicalisation and of seeing how, with the doctors at our disposal, particularly independent doctors, and with regular independent checks, we can effectively achieve a genuine public health policy.
– Commissioner, I am sorry, but I think that both the European Parliament and the Commission need to make more of an effort to combat doping. Numerous efforts have, of course, been made, but I do not think that they suffice.
In 1999, the Commission announced that it would promote a proposal for a recommendation to the Council in accordance with Article 152 and, in the first half of 2002, that it would publish a proposal on doping based on Article 152. Two and a half years have passed since then and we have seen neither the one proposal nor the other. That is a black mark on the European Commission's copybook.
I am sorry because, on 14 September, in reply to a question in the European Parliament, you told us that there was no legal basis for us to do more. Yet, in May 2000, you said that there was a legal basis and it was public health. The Commission should therefore draft a directive on the basis of public health and the European Parliament should give it its urgent attention.
Mr President, the fact that the recent Olympic Games in Athens saw two gold medals taken away on the grounds of drug use as well as the disqualification of several athletes demonstrates the persistence of an abuse that involves amateur athletes and great professionals alike.
This ever-increasing phenomenon is in fact not being fought with the severity it deserves and this is also probably why more and more athletes start using drugs, in some cases in the foolish belief that they are practically harmless or at least not very dangerous.
Drug use is also assuming really worrying dimensions as an economic phenomenon: it is in fact behind an enormous volume of business which evidently benefits large criminal organisations among others. Our question to the Commission is whether Community support measures in the battle against drug use in sport, which financed 32 pilot projects from 2000 to 2002, can truly show a positive result in terms of effective action, or whether instead the entire Community programme should be entirely rethought. Let us bear in mind first that it is actually today that the tenth conference of Sports Ministers is meeting within the ambit of the Council of Europe, with the aim of encouraging honesty and transparency in sport, and second the great educational values associated with the development of sporting activities, as evidenced in this very year of 2004, which has been the Year of Education Through Sport.
We therefore ask the Commission whether it should not actually commit itself more thoroughly to the battle against drug use and whether, after having financed research projects on the phenomenon, it should not now go on to finance information and persuasion campaigns, prevention campaigns in brief, which would be truly more incisive.
Mr President, as we are condemning the use of stimulants in sport, I would agree with all of the previous speakers that it is a question involving amateur sportsmen and women as well as professionals. We are talking about the use of substances that are very often not just drugs but are also medicines that are used to treat a variety of conditions.
On the other hand, what kind of Community have we got when there is toleration and even encouragement of a whole host of measures enabling the sale of soft drugs in a number of states? To whom, then, are we allowing the use of drugs and from whom are we forbidding them? Should we allow people other than sportsmen to use them? Should teachers or doctors use drugs or substances that act as stimulants? Should children use them?
The sitting is suspended for the formal sitting.
(1)
Ladies and gentlemen, today is a special day for our Parliament. We are all delighted that we can finally hear the voice of Leyla Zana. President Klaus Hänsch, in his speech to this House when you were awarded the Sakharov Prize, was waiting impatiently for the day when you could speak to us in person. On that day, your husband, Mehdi Zana, received the prize on your behalf and today I would like to welcome him as well, a free man, after years in jail – and we are talking about no less than 16 years in jail – and years of suffering over recent decades.
Mrs Leyla Zana, before you take the floor, I would like to remind the House why this Parliament awarded you the Sakharov Prize, the freedom of conscience prize, and I would also like to take this opportunity to welcome Mrs Roth and Mrs Lalumière, who are with us today and who, as leaders of their respective groups, were amongst those who proposed that you receive this prize, almost ten years ago.
Four years earlier, during the worst period of conflict in the South East of Turkey, you were the first Kurdish woman to be elected to the Turkish Grand National Assembly. When you took your seat in Parliament you promised – in Kurdish – to fight to ensure that Kurds and Turks could live together within a democratic framework. And it was because of that and your subsequent speeches and writings that you were sentenced to 15 years in prison by the National Security Court in Ankara together with your three colleagues, Turkish Members of Parliament Dicle, Sadak and Dogan.
You were fully aware of the impact of your words on the occasion of your oath-taking and of the language you spoke them in. You have paid dearly for them, in terms of years and of health. But despite that, you remained firm in your democratic fight for the rights of your people, rejecting the offer of a pardon you were made for health reasons. You refused to remain silent, even when that meant prolonging your sentence. And you had to carry this burden alone. But many people in the international community supported you.
This Parliament – the European Parliament – condemned the accusations against you and your conviction, as a violation of democratic principles. This Parliament called for your release in many resolutions.
You can take great satisfaction, however, from the fact that your suffering has not been in vain and that your personal fight has made a significant contribution to the changes that have taken place in Turkey since you were elected as a Member of Parliament. For example, it is no longer illegal to speak Kurdish, radio broadcasts and education in Kurdish are beginning to be allowed, there is no longer martial law and a state of emergency in the South East, following the unilateral truce by the PKK, and the long armed conflict which has lasted 15 years has practically come to an end.
There is undoubtedly a long way to go – and you have explained this to us over recent days – and many improvements still to be made in the practical situation in terms of respect for the freedoms and rights of the Turkish people. But, when the Turkish Court of Appeal finally decided to release you on 9 June of this year – we are not talking, ladies and gentlemen, about events that happened a long time ago, but on 9 June of this year Mrs Leyla Zana was still in prison – you justified our faith in you by calling on your compatriots to fight for peace and recognition in the South East and demanding that the Kongra-Gel, the successor to the PKK, maintain the ceasefire.
Mrs Zana, over and over again you have demonstrated the truth of what you said when you were tried again: ‘I am first and foremost a woman, then a mother, and finally a politician. In my capacity as a woman, a mother and a politician, I swear that I will fight for brotherhood between the Turkish and Kurdish people’
Please allow me, Mrs Zana, to use your own words and welcome you in your own language, in Kurdish:
Mrs Zana, it is a great honour to have you in our Parliament.
.  Mr President, by speaking in Turkish and Kurdish, you have made a highly significant gesture and, before starting my speech, I would like to thank you in Catalan.
Mr President, ladies and gentlemen, dear friends, I spoke in Kurdish for the first time in 1991 from the parliamentary chamber during my oath-taking ceremony in the Turkish National Assembly. When I spoke the words, ‘I take this oath for the brotherhood of the Kurdish and Turkish people’, I wanted to draw attention to the fact that peoples, languages and cultures can co-exist in a brotherly fashion. The years I spent behind cold bars, surrounded by deaf and mute walls, will remain in our consciousness as suffering that went unacknowledged at the time. In any event, the fight for freedom, justice and equality could not have been fought without suffering. Those years I spent in prison have not left me with a broken heart, nor wanting to blame anybody, nor feeling anger. I had to live through those years for my love of democracy, and I did. I have begun my speech today in our brother language, Turkish, and I would like to end in my mother tongue, Kurdish. My aim is once again to emphasise the brotherhood between peoples, languages and cultures. I greet you all in this spirit and in friendship.
I would like to express my gratitude and my warmest wishes to Parliament for having considered me worthy of the Sakharov Prize. I would also like to thank you for the unfailing solidarity you have shown me and my friends throughout my years in prison. In fact, you are not awarding this prize just to me, but to the Kurdish people, to the Turkish people, who are our brothers; you have in fact awarded it to Turkey and to the defenders of peace, equality, freedom and fraternity. You have awarded it to the children who have lost their parents in the wars, to the women who have lost their children, to people who are oppressed, whatever their colour, language, religion or race. In short, you have awarded this prize to a bright future and to hope. You have given democratic public opinion a voice and have encouraged it to speak. The fact that the values represented by Sakharov are sacred and inviolable values has increased my moral and humanitarian responsibilities, and I am speaking to you now fully aware of this fact. It breaks my heart to see that our children are being lost, in whatever part of the world it may be happening, but first and foremost in my own country of course. It is a pain that sears through me. I beg you to hear my voice and to regard it as the voice of the mothers whose hearts are full of pain, as the voice of the children, of the young people, of the women, of the thousands, of the tens of thousands and millions of people, of human beings. Wars have caused great suffering, they have inflicted deep wounds; there has been much suffering, nature has suffered, the flowers, the birds and the butterflies have wept. The wars in Iraq, in Palestine, in Halabja, in the Balkans, in Beirut, in Chechnya, in Ireland, in Spain and all kinds of other wars that do not come to mind at the moment, have taught us many things and continue to do so. Bitter experience has taught us that violence leads to more violence, without providing a solution. We have also seen how policies based upon repression, denial, extermination and deceit, have led to more injustice, poverty and suffering. We must, therefore, reject violence and war, whatever the cause of it or the justification for it may be. We should be in a position to reject it. Violence must be consigned to the past. The language and method for resolving conflict today is dialogue, compromise and peace. It is not ‘Kill and be killed’, but ‘Live and let live’.
As Members of the European Parliament, you are sitting here together today in peace despite divisions and wars that have lasted for centuries and generations. Is the unity you have created while preserving your national characteristics not one of the most striking symbols of peaceful coexistence?
Mr President, ladies and gentlemen, as a person seeking justice, the first appeal I would like to make here today is addressed to myself: I give you my word that I will meet the expectations of my country and of democratic public opinion, even if it costs me my life. I make this commitment without expecting anything in return.
I address my second appeal to my country, Turkey. The Turkish Government must include the democratic resolution of the Kurdish problem on its agenda by giving it an appropriate name. All living beings on earth have a name: flowers, trees, birds. They all have their names. Only the Kurds have no name. There is no reason not to define this problem and not to give it an appropriate name. There is no reason to fear dialogue and peace. The Kurds want a peaceful solution within Turkish sovereign territory. These are the building blocks and raw materials of the Republic of Turkey. They respect all the values symbolising the Republic of Turkey, but the government appears to be inflexible, and unwilling to appreciate the sincere initiative of the Kurds, which is based on openness to dialogue. If a peaceful solution is not on the agenda, whatever political party may be in power, that dialogue is doomed to disappear. Significant steps have certainly been taken towards democracy, but the implementation of these steps appears to have been purely cosmetic. The Copenhagen criteria must be implemented in practice, and not just in words.
The most urgent need is to remove the basis for armed conflict and violence. A legal system that would bring about disarmament will be an important initial step towards peace. Yet there is another urgent need, which is that political prisoners, the intelligentsia, writers and politicians must be included in democratic life. We would also like to see democratic areas opened up with no barriers to freedom of thought or association. Social and economic measures aimed at eradicating differences between regions are of vital importance. Obstacles to the use of our mother tongue in the media must be eliminated and it should be possible to learn this language in primary schools. A new democratic constitution that is in line with universal law must be drawn up and, within that constitution, as the Turkish President, Mr Sezer, has said, the Kurds must be recognised as majority elements and they must be protected. Nobody should be in any doubt that the Kurds will support any measures taken for the sake of democratisation.
My third appeal is addressed to the world, and first and foremost to Europe. Peace in Turkey will mean peace in the Middle East, peace in Europe and peace in the world. Today, peace is in your hands, in our hands. We will achieve it by extending our hands to each other and in order to do so we must begin by knowing what is right. If you know what is right, you also know what is wrong, but if you do not know what is wrong, you will never achieve what is right. The right thing to do is to begin by giving the problem a name, and then to acknowledge it and define it. An entity that does not have a name and has not been defined has no identity, and as such that entity is considered non-existent. It is time for the world to recognise the political, social and cultural rights of the Kurds, who make up a population of more than 40 million human beings. The Kurds have openly expressed their will to achieve their full recognition and integrate themselves into today’s world. What we expect from the world is that our will should be respected and that this should not to be used as a negotiating tool, or as a bargaining chip in international relations. If this problem is not dealt with from the point of view of conscience and humanitarian spirit, regional and world peace will continue to face a potential threat. Nations have been left alone because they have built walls rather than bridges. Europe has experienced that suffering over the years and humanity has demolished those walls, one after the other. Europe and the world should be able to demolish the invisible walls that have been built between them and the Kurds, and furthermore act as a bridge in order to find a solution to this problem. We must bear in mind that a Turkey that is a Member of the European Union, which has resolved the Kurdish problem, will allow western civilisation to meet the great cultural wealth of Mesopotamia. Not until that happens will western civilisation become a contemporary democratic civilisation.
My fourth appeal is addressed to democratic public opinion and advocates of peace. It is not enough to be an advocate of peace and to be peaceful oneself that alone will not bring peace. Unless men wage war against war itself, there will be no way to put an end to wars. Wherever there are wars, therefore, we must be warriors for peace and we must organise ourselves.
I address my final appeal to the Kurds, to those who have fought for democracy in all the geographical regions they live in; they must first of all live in peace amongst each other. They must promote democracy, authorise freedoms and demonstrate cohesion. There will be no solidarity without mutual respect for values, no cohesion without solidarity, no strength without cohesion and no peace without strength. They must be aware that any attempt to fashion their own variety of Kurd amongst the Kurds will lead to a ‘feast of wolves’. The only way to prevent that is through internal unity and cohesion, peace amongst ourselves, and our own solidarity and our own policies.
Mr President, ladies and gentlemen, why can the Turks, the Kurds, the Germans, the French, the Laz, the Circassians, the Spanish, the Georgians, the Assyrians, the Americans, the Czechs, the Arabs, the Yazidi, the Bretons, the Catalans, the Persians, the Chechens, the Aborigines, the American Indians, the Alawites, the Africans, the Palestinians, the Jews, the Catholics, the Protestants, the Muslims, the Christians, the whites, the blacks and all the peoples of the world not live together in peace and harmony?
We all gaze at the same stars and we are all fellow travellers on the same planet and live under the same sky. As Victor Hugo said, because ‘peace is the happiness that absorbs everything’, we must forget everything relating to war, pain, revenge and hate. We must absorb all of it. Otherwise, we will not be able to travel together and be happy.
I dedicate this speech to brotherhood and happiness amongst the Turkish and Kurdish people. My best wishes to all of you in love and friendship.
Mrs Leyla Zana, in your speech you talked of Turkey as your country and called for recognition of the identity of the Kurdish people within Turkish sovereign territory. So, Mrs Zana, just as earlier I welcomed you in your language, Kurdish, please allow me now to also thank you in your other language, Turkish:
Which means, ‘thank you very much for your speech’.
Mrs Zana has spoken to us, and spoken very well, about identity, about the process of overcoming antagonistic differences, the antagonistic identities which have been mutually destroying each other throughout history. This is a good example of creating a common identity, which is more complex than our own individual native identities, since it encompasses a richer reality. Leyla Zana offers an example of precisely this search for a multiple identity which is compatible with everybody’s own individual identity. So once again Mrs Zana, ’.
We will now continue with the debate on doping in sport.
We still have a number of speakers on the list to get through before we can proceed to the vote, so I would ask for self-discipline.
Mr President, this should prove a popular moment in this House and I am grateful for the massive turnout for the continuation of the debate on drugs in sport. From the health promotion point of view, we want to see the encouragement of sporting activity and sporting excellence. We also want to see prevention of the use of drugs that damage health.
Sporting excellence can only flourish in an environment of fitness, skill, training and fair competition. It must be based on the natural abilities of the individual athlete or team, and never on performance enhanced by pharmaceutical or technical aids. That is cheating and must be rooted out through a policy of accurate and random testing. Such tests must distinguish between genuine medication and performance-enhancing drugs. In fact it is worse than cheating, because it puts the health of the athletes at risk.
What athlete would knowingly cause damage to his heart or liver, his kidneys or reproductive organs? Who would willingly stunt his growth or make himself prone to violent or aggressive behaviour? Who would put at risk his memory or his mind? All these things can result from taking oral or injected steroids, without mentioning the risks entailed by sharing needles.
Too many athletes and coaches either do not understand this or knowingly take the risk. These drugs distort and damage sport, the health of individual competitors and the example set to young people, who look up to sporting heroes as role models. That is why we must educate and prevent, why we must test and deter and why we must do both these things together.
Mr President, Commissioner, ladies and gentlemen, doping in sport has become a worrying phenomenon, which the European Union is obliged to confront because, as the Commission has said, national responses are not sufficient. It is important that we combat these practices, since they violate sporting ethics by preventing fair competition between athletes in all sports and in all countries.
The practice of doping undoubtedly gives society a negative image of the values which should govern sport. As a member of Parliament's Committee on Culture and Education, I see sport as an instrument for educating people and I sincerely believe in the values that should be communicated through sport.
European children and young people must return to the idea that sport is a healthy, character-building and sociable activity, in which the important thing is to participate. It is clear that doping in amateur sport is a reflection of something very different, which has nothing to do with education or sociability.
I would, therefore, call on the Commission to intensify its research into doping substances, detection methods and the impact of using doping substances on health, with a view to reducing cases of doping and protecting our sportspeople from the danger it poses to their moral and physical well-being.
Mr President, doping is the cancer of modern sports. It invades, spreads and destroys the healthy spirit of competition and fair play amongst our athletes. Despite the brave efforts made by the World Anti-Doping Agency, its incidence appears to be growing faster and faster, especially amongst professional sportsmen. As the number and sensitivity of drug-screening tests increases, athletes discover new, undetectable drugs or combinations of drugs, or other ways of avoiding being caught.
Faced with this malignant state of affairs we must seek to discover the root cause of the problem. We do not have to look very far or think very hard to find it. It is the same root cause that so often turns individuals into criminals. The same one that often leads people to kill each other and, sometimes, even causes whole nations to fight one another. It is called money.
As sport becomes more and more competitive, there are ever more material gains to be made by winning. Competition is often not about winning an event or a game, but about winning the sometimes unbelievably lucrative contracts that come with that. The crucial question is whether we can convince our athletes to dissociate sport from money. In my view the answer is unfortunately ‘no’, because athletes are only human and greed seems to be an inherent human weakness.
In conclusion, I disagree with the Commissioner that this is a public health problem. In my view it is mainly a socio-economic problem. Sadly, I consider that the only way to keep drugs away from sportsmen is to decommercialise sport. While the chance of that remains remote, the prospect of truly drug-free sport remains bleak.
– Mr President, the real reason behind the huge problem of doping is the commercialisation of sport, the admission that there can be professional athletes and that there is therefore such a thing as professional sport. Within the capitalist method of production, professional sport is a special case, because it accepts athletes at such young ages that they are prohibited from participating in the rest of production, educationally at least. Thus, children become objects of dual exploitation. When a sports team is a business and its objective is therefore to increase its profits, victory at any cost, in other words, maximising its profits becomes for the young athlete what the market is demanding. Victory is so instrumental to commercial success that any means are admissible. The mere existence of professional sport poisons and undermines every moral aspect of amateur sport. Doping appears in sports and it also appears where there is a huge temptation for other young people. Sport is a public social commodity and it does not fit in with the profit rationale. Every form of professional sport needs to be abolished, the umbilical cord between sport and business and sponsors needs to be cut, mass amateur sport needs to be consolidated ...
– In view of the fact that the European Union Constitution mentions sports, I believe that, as far as we can, we must take responsibility for sport. European citizens enjoy the sport’s positive effects on education, health and social cohesion.
Unfortunately there are also worrying signs in sport against which we must take a strong stance. These are rudeness, acts of vandalism by spectators and – yes – the use of drugs. Drug use kills off clean sport and honest competition and the use of banned substances largely endangers the health of the competitors. If the sporting world tolerates the use of drugs it will ultimately lose the public’s trust and will destroy the confidence placed in clean sport. Unfortunately, I was able to experience this myself with my own country during the Athens Games.
Today the fight against drug use requires international collaboration. A successful action must be harmonised on three fronts: education, prevention as well as monitoring the sanctions. I think that the European Union – if indeed it wants to help this fight – can do its utmost on the first two fronts, that is, it must assume a role in education, information and could also facilitate the monitoring which is a costly operation; a modern lab costs nowadays more than US Dollars 1 million. Within the European Union only a total of 12 countries could afford this.
There is an anti-doping charter, we do not have to invent the concept of doping nor details of the banned substances and methods, we cannot do very much here. I suggest we examine the possibilities of initiating a successful international effort in – and I repeat – above all else, material and technical support for education and monitoring.
– Mr President, the Commission replied to Mr Staes' written question last January, relating to the taking of measures against doping, that it had no plans to harmonise this particular sector of sport. Doping, however, has become a scourge the world over. Anyone watching the Olympic Games in Athens understood that in the best possible way. Major records and distinctions are no longer the objective of the athletes alone, but also of a global industry which has grown up around sport. The financial interests of the huge multinationals, the companies which sponsor professional sport, are only served when the performance of the athletes is outstanding. As a result, a social model is developing, whereby doping is also spreading to amateur athletes, especially young athletes. It is unacceptable for gymnasia, for example, to supply doping substances which are directly harmful to health. That is why we maintain that efforts must continue to wipe out the organisations which supply banned substances to athletes, so that we too do not end up like the USA, where laboratories are 'set up' to produce false champions. This, ladies and gentlemen, is the direction in which we need to move.
Mr President, on 29 November the Committee on Culture and Education will hold a hearing of experts on this matter, after which Parliament will want to bring forward specific proposals. I would like to mention a number of complex areas. One is the development of illicit drugs, which are becoming increasingly difficult to detect. Another is that the increasing professionalism of sport and the huge financial rewards on offer mean that the temptation to enhance performance through illicit drugs has increased. Lastly, even when sportsmen are found to have cheated, the real winners are denied recognition for their victory because of delays attributable to the testing system.
I have two questions: should random testing not be considerably increased in order to increase the certainty of detection and, similarly, what technical improvements are required to remove all doubt? It is often claimed that when sportsmen have failed tests it has been due to their taking legal medication. Once we have specific answers to these questions, we will come back with proposals.
Mr President, ladies and gentlemen, the topic that the Commission has again raised is an extremely important one, something that has been stressed several times over.
One point that I believe has to be given closer attention is that of the labelling of the drugs content of medicines, or of those medicines included in the list of doping substances. This would certainly meet halfway the athletes, their trainers and their representatives and be helpful to them in their activities, quite simply because there would be more transparency about the issue. Such an initiative would cost practically nothing, whilst also being a significant help. Apart from that, I share the view of many Members that controls must simply be tightened up and made more universal, thereby enabling misuse to be better identified.
Mr President, as someone who has had plenty of experience of amateur and professional sport and who has participated in several world championships and Olympic Games, I understand clearly the danger of illegal drugs in sport. Besides being an athlete myself, I have children who have reached or are approaching the level of elite athletes. I have never used performance-enhancing drugs and I do not want my children to become the victims of cheats.
People who use illegal drugs in sport are nothing but cheats. They are destroying the true meaning of athletic competition and do nothing but set a bad example, in particular to our young people. Science has shown illegal drugs to damage the physical and mental capacity of human beings. We know illegal drugs kill, yet the temptation is always there and it is growing. The reason is the unprecedented boom in the popularity of sport over the last few decades and, obviously, the rich rewards that accompany it. Sport is an excellent tool for shaping the character of young people and is very good for our general health. It is in everyone’s interest to maintain the positive influence of sport.
I call on Parliament, the Commission and the European Union institutions to work with national and international sports federations, national governments, the IOC and professional associations to combat the dangers of illegal drugs. Together we can keep the cheats out and keep sport clean.
. Mr President, ladies and gentlemen, I entirely agree with Parliament. The only way to combat doping is through zero tolerance. In order to save sport, to save sportspeople, to save the values of our European society, we must join forces. Combating doping, Mr President, is a question of will, a will which is enshrined in action agreed between the Member States, Sport Federations and the European Union. Together, with Parliament, we have already come a long way in terms of effectiveness and I believe that the Athens games were a fine example of this, since, during those games, more cases of doping were detected than during all the previous games put together. This is a sign that testing is starting to work. It is only the beginning, however, and we must continue this action while we await more powers and more possibilities as a result of the new treaty.
We have a duty to protect our young people, to protect professional and amateur sportspeople and to protect public health, and in this regard, I would like to emphasise that all the honourable Members who have talked about laboratories, labelling, testing and prevention are absolutely right. Now, Mr President, my successor, Mr Figel, will await this initiative from Parliament, this hearing, which will be welcome because, after all, we have a joint responsibility towards sport, towards our citizens, our values, and only by working together can we put that responsibility into practice.
Thank you, Commissioner.
The debate is closed(1).
Mr President, I wish to raise a point of order in accordance with Rule 166 of the Rules of Procedure, with regard to Rule 24(3), which regulates the competences of the Conference of Presidents.
Yesterday, a Minister from the Italian Government offended this House by saying that it was dominated by gays. I am from a country that is currently considering legislation to put an end to discrimination against homosexuals – as in Belgium and the Netherlands. This issue is currently subject to subsidiarity, but I would like the Conference of Presidents and the President to ask the Italian Government to apologise, because what is at stake here, ladies and gentlemen, is first and foremost whether the person heading the Commission is Mr Barroso or Mr Berlusconi.
Secondly, I would like to say to our Italian colleagues that we are prepared to accept an Italian Commissioner with the personal and intellectual rigour of Leonardo da Vinci or Michelangelo.
Mr President, I should like to speak on an issue that is no less important, and that affects millions of computer owners throughout the European Union, as well as hundreds of thousands of European small- and medium-sized enterprises. The issue is that of patents on computer software. Thirteen months ago, the European Parliament stood up for European citizens and European companies when it refused to pass legislation that was a copy of the American legislation. The Council and the Commission, however, sided with the large companies, and not with the citizens of European countries. This issue will soon appear on the agenda for a sitting of Parliament. What joint action do we intend to take, Mr President, in order to prove that this House will not be held hostage to the large computer companies, but will act as the voice of a Europe of small- and medium sized enterprises and of a Europe of citizens? This issue may well be no less important for our voters than the major political debates. The credibility of the European Parliament’s authority is also at stake here.
We will now proceed to the vote.(1)
. If I have understood you correctly, Mr President, I believe that your reading does not entirely correspond to the true division of the text, but perhaps that is a communication problem.
The first part reads like this: ‘pointing out that experience of refugee camps cannot be envisaged outside the European Union without a clear risk of violating fundamental rights’. That is the text of Amendment No 1. Then, with regard to the second part, inserted in the text is the fact that experience of refugee camps in the Union’s own territory has already demonstrated serious deficiencies. By proposing a separate vote, my idea is to have a single message, which is to focus on concerns about camps located outside the Union’s territory.
For this reason, I would advocate a yes to the first part and a no to the second.
(2)
My oral amendment to paragraph 1a is as follows: ‘Requests the Georgian Government to define its commitment, which appears to be a precondition for achieving a peaceful solution of conflicts and national unification based on consent, towards the autonomy of Abkhazia and South Ossetia.’
(3)
We have voted against this report. We believe that the common agricultural policy (CAP) must be abolished. Enlargement of the EU shows that it is quite unfair to continue to operate the CAP in the same way as it has so far been operated. It is, then, unfair to guide new Member States into a doomed system and get them used to the system’s rules and subsidies. We are in favour, however, of financial support for the EU’s future Member States, but this must be channelled to neglected regions and directed at education, infrastructure and legal institutions.
.– The aim of the proposed amendment to Regulation (EC) No 1268/1999 is to approve the pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe which did not join in May 2004, Romania and Bulgaria.
The objective of these measures is to bring the rural economies of the applicant countries into line with the CAP, so that they can integrate in the immediate future.
The MEPs of the Communist Party of Greece disagree with the enlargement of the ΕU because it will be a burden on the people in these countries, just as it is a burden and has repercussions on the standard of living and the rights of the Greek people. However, they also disagree with the CAP, because its basic objective is to shrink the rural economies of the applicant countries by imposing low quotas and by wiping out small and medium-sized farm holdings, in order to concentrate the land in a few mega-farms.
That is why we also disagree with pre-accession programmes designed to bring the rural economy of the applicant countries into line with the CAP.
. I voted in favour of the report on the proposal for a Council regulation amending Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe in the pre-accession period.
The proposed amendments are intended to harmonise certain provisions applicable in new Member States to include a new eligible measure enabling the rural communities of Bulgaria and Romania to prepare and implement local rural development strategies, to bring aid rates into line with those granted to countries acceding to the Union in 2004 and, lastly, to clarify the ceilings on aid rates.
The proposals for change before us, which are based on extensive experience, fulfil, in my opinion, the objective of greater efficiency in monitoring Community support, which is of major importance within the framework of preparations for the accession of future Member States.
. Experience of successive rounds of enlargement of the European Communities has shown that rural communities are particularly vulnerable to change and integration in the most dynamic and competitive economic areas. We must therefore prepare and implement rural development strategies to address this particular phenomenon.
Consequently – and this phenomenon can still be seen in my own country to this day – I voted in favour of the proposal for a Council regulation on Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe.
Against this backdrop, and in view of Bulgaria and Romania’s future accession, I feel that the Union has done the right thing by harmonising the measures to be put in place in these countries with those of the countries acceding to the Union on 1 May of this year.
We Moderates think it is wrong to use public funds to subsidise advertisements for agricultural products, both within the EU and in the rest of the world. Via the Commission, the EU now advertises agricultural products such as tulip bulbs and olive oil at a cost of between EUR 60 and 70 million per year.
Products that are competitive manage perfectly well without these public funds, while products for which there is no demand should not be propped up in this way, using taxpayers’ money.
We are abstaining in today’s vote, since the choice is between two alternatives that both involve continued subsidy for advertising agricultural products.
. With this proposal before us, the Commission’s aim is to please Parliament and the Council, which had been demanding an evaluation report on the implementation of Regulations (EC) Nos 2702/1999 and 2826/2000 on measures to provide information on, and to promote, agricultural products in third countries and in the internal market. The Commission has proposed a series of amendments to the regulations, however, and this raises some concerns for us.
These information and promotion measures, which will complement national and private actions, are of the utmost importance, not least for countries such as Portugal, which makes high-quality agricultural products such as cheeses, spirits, fruits and olives. These measures are all the more necessary at a time when the agricultural sector is being subjected to increasing liberalisation around the world, whilst the Community budget in the sector has been reduced in the last two years from EUR 72 million to EUR 60 million. Added to this is the low implementation rate, which in 2003 was less than 44%. The causes are simple: low Community cofinancing (no more than 50%), the complex nature and administrative costs of managing these programmes and the shorter list of products covered. Factors such as these particularly affect countries such as Portugal. Whilst the proposed amendments offer a degree of flexibility, they do not provide an effective response to the problems of implementation, nor do they consolidate the existing appropriations.
We have voted against this report in the vote. We believe that the common agricultural policy (CAP) should be abolished and that agricultural products should be sold on the free market without the EU investing financial resources in communication campaigns and sales promotion measures for these products. It is particularly serious that the EU is to fund sales promotion measures in third countries. This constitutes disloyal competition in respect of non-EU countries’ agricultural producers.
. I voted in favour of Report A6-0008/2004 because I feel that the EU’s actions should be aimed at promoting European products ever more effectively, whilst respecting their diversity as regards production conditions and methods of processing, conserving and use. The European Union has been carrying out and cofinancing activities to promote agricultural products by means of a coherent policy that is divided into two regulations: one relating to promotion in third countries and the other to promotion in the internal market. Community policy must represent added value in relation to national and private initiatives, and must consolidate or strengthen the activities of Member States and private companies aimed at promoting exports. The need for an active policy to promote exports is acknowledged by our main trading partners, which have adopted effective policies to this end, with adequate financial support, so as to be in a position to maintain or increase their share of the world market. It is essential that the EU play a visible and effective role in promoting exports.
. The unanimous vote in the Committee on Agriculture demonstrates the consensus in this House as regards the issue of providing information on and promoting agricultural products in third countries and in the internal market.
In light of the tendency towards trade globalisation, the unlawful appropriation of designations of origin belonging to high-quality European products and the unfair competition due to cheap labour, this internal and external commitment to promoting agricultural products is particularly pertinent.
I feel that this situation of unusual competitiveness clearly justifies maintaining Community intervention, within a framework of promoting the ‘visibility of the intrinsic characteristics and the common qualities of European products, whilst respecting their diversity as regards production conditions and methods of processing, conserving and use’.
I therefore voted in favour.
Mr President, I abstained from the vote, as I believe that the process of ratifying the Constitutional Treaty, which I sincerely hope will succeed, is clearly a sovereign event in the Member States. It is, indeed, the most sovereign event for the Member States, given that on occasions such as these, decisions are taken that affect their own sovereignty.
Parliament must therefore resist the temptation to show any intention to interfere in the way the Member States – given that they are, and must be, democracies – implement this process. Accordingly, I do not believe that we should suggest that the Council set out coordinated approaches for scheduling national ratification processes or that it encourage Parliament to take control and to mount campaigns on the referendums that are to take place. It should certainly not sound warnings of any kind, as suggested in one of the proposed amendments.
As regards the issue of the communication strategy, I feel that the Constitution should be presented to EU citizens in the clearest and most easily comprehensible way possible, as mentioned in Recital C of the adopted resolution. The EU will therefore fund initiatives that genuinely provide objective, factual, fair and independent information. The people, the national parliaments and the people’s representatives in those parliaments will then decide via the ballot box. Thank you very much, Mr President, for the attention of the Members of this House.
Mr President, the fact that a number of Member States will be organising a referendum about the European Constitution can only be applauded. As is always the case with referendums, it is important that the electorate be informed in a correct and balanced manner. In this resolution, the Commission and Council are asked to ‘draft an adapted campaign and communications strategy’, but without applying any conditions as to balance. Referendums in the past, though, often illustrated that this is problematic. Public opinion often only gets to see one side of the coin. The information deficit is not conducive to the referendum being well and properly run. What is lacking in this resolution, then, is a recommendation that the media in general and the public broadcasting corporations in particular should, in a balanced manner, let the no-camp, as well as the yes-camp, have a say. I thank you.
Mr President, I speak on behalf of the European Parliamentary Labour Party, which shares many of the aspirations contained in this resolution. However, responsibility for ratification of the Treaty lies with the Member States, in accordance with national law. We do not feel we should be attempting to second-guess the national ratification procedures, and more specifically the date for the referendums, and therefore chose to abstain.
The undersigned voted in favour in the final vote on this resolution. We did this in spite of the fact that we lost parts of the vote concerning paragraphs we should have liked to have deleted from the resolution.
One of these was paragraph 3, indicating the period in which referendums might take place. We do not believe that the European Parliament should produce proposals on this issue.
Another is paragraph 6, in which the Council and the Commission are called upon to draw up an appropriate campaign and communication strategy. We believe that a communication strategy is required, but do not believe that the Council and the Commission should go in for conducting campaigns.
The Danish Social Democrats in the European Parliament have today voted against Mr Leinen’s motion for a resolution (B6-0067/2004). We think it should be up to the Member States themselves to set the dates for holding national referendums. Over and above this, we do not think it is the Council’s task to develop best practice in terms of parliamentary scrutiny and referendum campaigning. Instead, this is a national concern.
. When questions of such importance to the future of the people and of the Member States are being debated, it is wrong to attempt to impose coordination of the ratification processes with a common schedule and strategy and, worse still, to establish guidelines for disseminating the content with the aim of influencing public opinion in favour of adopting the draft Constitutional Treaty, which most of us wish to see.
What we ought to do, in fact, is respect both the national processes for ratifying the draft Treaty establishing a European Constitution and the right of the various political forces to analyse the far-reaching and serious political and constitutional consequences for the Member States and their citizens.
It is up to the citizens of the Member States or their representatives in the national parliaments to accept or reject this draft Treaty.
It is therefore unacceptable to increase funding for a publicity campaign aimed at adopting the so-called European Constitution.
What is required is pluralistic debate in which the political forces can take part on a level playing field.
.I vote against a European Parliament resolution on the procedures of ratification of the Treaty establishing a Constitution for Europe and a communication strategy for the said Treaty No B6-0067|2004. Ratification process is the excusive responsibility of Member States. European Union institutions by interfering in this process severely violate the subsidiary principle.
We voted against the Leinen report, because we reject the draft EU Constitution. A constitution would lead to increased EU centralisation and help transform the EU into a form of state with global ambitions.
The EU Constitution is of crucial significance for Europe’s future and for the European peoples’ self-determination. It should therefore be decided on in referendums in each EU country, with the ‘yes’ and ‘no’ sides being given equal resources and the opportunity to take part in the debate on equal conditions.
.– The MEPs of the Communist Party of Greece will vote against the resolution on the ratification procedures of the Treaty establishing a Constitution for Europe and the communication strategy because its basic aim is to mislead the people of the Member States and to pervert the history of Europe.
We disagree with the proposed Constitution or any Constitution of big business and war, in that its aim is the power of the European monopolies, to the detriment of the social and political rights of the working and grass-roots classes.
Furthermore, the effort to wipe the anti-Fascist victory from people's memories and to abolish its anniversary on 9 May is revelatory. Let the people forget struggles, let the barbarity and brutality of fascism be played down by wasting the peoples' money at a time when wages, pensions and unemployment benefits are being reduced, social spending is being cut back and the right to permanent, stable employment is becoming a thing of the past.
We cannot fail to observe that the resolution makes no mention whatsoever of the need for objective information or even the facility for choice on the part of the people; on the contrary, it emphasises support for the historic importance of the agreement.
We shall call on the people to say a resounding no to the European Constitution of the militarisation and repression of Europe, of the dictatorship of big business. We consider it a positive sign that more and more countries are setting up committees to overturn it.
. The draft Treaty establishing a Constitution for Europe should be made known not only to legal experts, but also to all European citizens, regardless of their position on the matter. It is clear that the best way to involve the general public in the process will be to hold referendums that will foster campaigns explaining the issues in a fair and balanced way.
I should like to point out, however, that there will be no European dimension to this process if we choose to disregard the peculiar national characteristics of each Member State. I also strongly believe that we must all show confidence in democracy and in the sovereign will of the people, and must dispel any damaging atmosphere of alarmism and bullying; the absurd propaganda of a ‘’ in the event of any setback distorts the debate, brings us into conflict on the crucial issue and does grave damage to any serious discussion on European integration.
Given the very low turnout in the European elections, the only real tragedy would be if the general public were once again alienated or if the campaigns run by the European institutions were to spread and exacerbate the democratic deficit in Europe, which we all condemn, rather than alleviate it.
The rejection of Amendments Nos 3 and 13, which were only calling for freedom and equality in the debate, lead one to fear the worst. I therefore voted against the resolution.
Mr President, we are profoundly concerned at the excessive haste with which hundreds of people from outside the Community have in recent days been deported from Italy to Libya, in particular at the lack of transparency in the procedures used. We fear that the conduct of the Italian Government could gravely compromise the fundamental right to seek asylum and the principle of non-, which prohibits the forced return of persons to a territory in which there is a risk that they will suffer grave violations of their civil rights.
Italy has the option of seeking assistance from Europe and the international community and, even more so, it has the duty to admit refugees seeking asylum within its territory without any form of discrimination. Amnesty International has also sought more information on the current procedures and on their compliance with national and international laws. According to these laws, an asylum seeker has the right to legal assistance, to an interpreter and to make contact with the UN High Commissioner for Refugees and non-governmental organisations, all of which the Italian Government has in fact prevented, in violation of the principles and values of the European Community.
The funerals are taking place in Dronero, in Piedmont, of Jessica and Sabrina Rinaldo, who died in Egypt at the hands of terrorists: two fresh-faced young women, two veritable angels, two daisies torn from the green pastures of our Piedmont, from the hearts of their parents, honest working people like themselves, mown down by the barbarity of an Islamic terrorism that has respect for no one, least of all for two innocent, defenceless young women. I humbly request that the President of the European Parliament arrange for a message of solidarity to be sent to the relatives of these young victims.
. The Italian delegation of the Union for a Europe of the Nations Group has voted against Amendment No 4 on voting rights for immigrants to the Bourlanges report on the future of the area of freedom, security and justice because, while it is possible to consider the idea of granting immigrants the right to vote in local elections, the times are not yet ripe for contemplating the right to vote in European elections.
We must point out, moreover, that recognition of the right to vote in local elections must provide for a detailed regulatory framework through an appropriate proposal that would clearly specify the procedures, times and the specific legal context.
The Danish Social Democrats in the European Parliament have today voted in favour of the Bourlanges report (A6-0010/2004) on the future of the area of freedom, security and justice. We are nonetheless aware that the proposal concerns an area covered by Title IV of the Treaty establishing the European Community and does not therefore apply to Denmark, cf. the protocol on Denmark's position.
. Just days from the European Council of 5 November, an important struggle has taken place in Parliament in defence of freedom, justice and human rights, particularly those of immigrants.
Our group has sought to improve the Bourlanges report, both by re-establishing a balance between security requirements and the need to respect and promote human rights, and by refusing to resort to ‘European charters’ and to mass expulsions of immigrants.
Whilst it is true that some of our suggestions were adopted in the vote, most were rejected. The report therefore continues to fall short of what is required and takes positions in important areas with which we do not agree.
I should therefore like to stress the importance of adopting the following amendments:
- acknowledges that immigrants must not be considered a temporary workforce, but are in fact essential to our society’s future;
- underlines the importance of the decisions and the framework decision on protecting the rights of migrant workers and their family members adopted by the United Nations General Assembly on 18 December 1990;
- acknowledges the bad experience of refugee camps even within the territory of Member States of the European Union.
Regrettably, many others were not adopted. I was therefore unable to vote in favour of the report.
We have voted against this report since the subsidiarity that should characterise the construction of the European Union is not part of the thinking behind it. For example, it proposes a European aid office for the victims of terrorism (paragraph 1b-5). A nucleus of operational provisions with regard to judicial and police cooperation is to be created at European level (paragraph 1c-2). A joint data protection authority is to be set up at European level (paragraph 1c-8). Eurojust is to be strengthened with a view to creating a European Public Prosecutor’s Office (paragraph 2e-2). A uniform immigration and asylum policy is also to be created within the EU in a number of areas.
We should like to see increased cooperation between the Member States on these issues with a view to developing a humane asylum policy, in accordance with the Geneva Convention, for the whole of Europe. We nonetheless reject the development of a federal judicial system with ever growing institutions, at which the above proposals are clearly aimed.
.– During the five years in which the area of freedom, security and justice (AFSJ) adopted in the Tampere plan of action has been in operation, reactionary laws have been promoted and military and police mechanisms, uncontrolled information services, personal files and prosecutions have increased. The European anti-terrorism law, the European arrest warrant, the Schengen agreement, anti-refugee directives and so on are all the result of the 'area' which the Commission communication not only rewards but it also welcomes the fact that many of these have been incorporated into the draft Constitution.
The future directions defined by the Commission for Tampere ΙΙ speed up the general attack on the personal and political rights and freedoms of the people. They reinforce the opaque, centralising services and the security and information systems of the EU. They turn justice into a mechanism for legalising repression. They create an EU-controlled fortress to keep out immigrants. They result in drastic limitations on the granting of asylum.
The report and recommendation by the Committee on Civil Liberties, Justice and Home Affairs accepts the Commission guidelines and contributes to the democratic legalisation of the harsh new antidemocratic charge of Tampere ΙΙ. It further calls for the complete abolition of the principle of unanimity, thereby strengthening the opaque mechanisms of the Euro-unifying beyond any national control.
The working class and the people of Europe must obstruct and step up their fight against the so-called AFSJ, because it opposes their rights and serves the 'justice' of big business and the multinationals.
That is why we MEPs of the Communist Party of Greece voted against the report.
. I abstained from voting on this report because I feel that, whilst its main focus is on problems that are of the utmost importance to the future of the European Union and of all of the Member States, I have serious reservations about some of its points.
At a time when Europe – and each of its 25 Member States – is just as likely as any other part of the world to be a victim of terrorism, it is important that in placing emphasis on the area of freedom, security and justice we do not separate the requirement to treat immigrants humanely from the overriding need to ensure that the Union’s borders are secure. The more secure Europe is, the more humane it will be, although one must not confuse security, which is a good thing, with securitarianism, which is a bad thing.
Lastly, I understand that this report acknowledges the work done by Mr Vitorino, who has made an excellent contribution to the concept of a free and secure Europe.
. This report follows up the resolution in the last annual debate on the area of freedom, security and justice (AFSJ), for which I was rapporteur. I shall begin by welcoming the fact that, following my suggestion adopted at the time, the Committee on Civil Liberties, Justice and Home Affairs has begun to implement a process of dialogue and cooperation with the national parliaments. I should also like to point out that the adoption of the previous resolution coincided with the appalling terrorist attacks in Madrid, which reminds us that terrorism is the greatest current threat to fundamental rights, a fact that must neither be forgotten nor downplayed, and the fight against terrorism must be at the very forefront of political decision-makers’ concerns.
I should also like to reiterate the need for a ‘Tampere II’; a fresh meeting of the European Council dedicated to building the AFSJ needs to be held, in order to set a new timetable in this area and to draw up a realistic programme for this five-year cycle, which will be the result of reflection, political sincerity and strategic wisdom. It is far more important that we see a well-balanced and consistently reprogrammed AFSJ than any excessively proactive attitudes, which end up creating unnecessary tension, fomenting unrealistic expectations and distracting us from our central aims.
Given certain reservations I have as regards the proposed text, I was toying between voting in favour and abstaining, but the fact that the second part of Section 1(b), citation 8 and Amendments Nos 1 to 16 were adopted led me to vote against.
Our position is that the European Union should not conduct foreign policy. Discussions concerning, for example, a peaceful solution in Georgia must take place within the framework of the Member States’ work within the United Nations.
. I voted in favour of this joint motion for a resolution, because it is clear that, in view of the European neighbourhood policy, we must pay close attention to what is happening in the regions close to the European Union’s current borders, not to mention the human rights, democracy and territorial integrity issues at stake. This must not, however, deflect us from once again advocating the doctrine that under no circumstances must we cross the line separating legitimate – often necessary – international political pressure from undesirable meddling in the internal affairs of other countries.
In this case, the resolution before us neither exceeds Parliament’s competences nor runs counter to that doctrine, but instead shows justifiable concern for the rights of the civilian population and outlines the steps that must be taken to defend a democratic and free regime.
. Georgia has made progress towards establishing and protecting democratic institutions and the primacy of the rule of law. The Georgian authorities have expressed a wish to follow the European model and hope, one day, to accede to the European Union.
These efforts have, however, suffered worrying setbacks in the regions of Abkhazia and South Ossetia, due to the restrictions to individual suffrage and massive population expulsions carried out by the authorities in the area, which have led to an upsurge in violence that I have no choice but to condemn.
I feel that, in view of its geographical and strategic importance, the Russian Federation has particular responsibilities in the region. Its political support and the presence of its military units stationed in areas of conflict and the surrounding areas are crucial to stability; and it is equally important that genuine respect be shown for the territorial integrity of the bordering countries.
Given the tense situation in Abkhazia and South Ossetia, I welcome the proposal to convene an international conference on the conflict and to set up a peace-keeping force that will genuinely help Georgian society to recover its stability.
I voted in favour.
Mr President, I welcome both the Commission's intention to reform the generalised system of preferences and the resolution that we have just adopted. It is very important that the system be simplified and made more accessible for developing countries, particularly the least developed countries. In addition, it is very important that we maintain within the system the special incentive arrangements for the protection of labour rights – which are hardly used at the moment – and the special rights for the environment – which are also under–used. Any reform must encourage the further and greater use of those rights.
There is also a special arrangement under the current GSP called 'GSP–plus'. This is for countries tackling drug abuse and drug trafficking. Again, it is important that this be protected in any reform of the GSP.
To conclude, if these areas are safeguarded, it is encouraging that the Commission has decided to modernise the GSP.
. As stated in the resolution tabled by our group, it is alarming that the new eligibility system recommended by the Commission for the generalised system of preferences (GSP) is based exclusively on market share criteria, and disregards development and poverty indicators.
A system of continuous evaluation must be developed that involves consultation with the interested parties, including the trade unions, so that it is possible to react quickly when development objectives are being undermined, to combat poverty and, most importantly, to combat the pillaging of the least-developed countries by various multinationals.
Accordingly, we welcome the criticisms directed at the Commission, in terms not only of the substance but also of the way in which the new system was drawn up, and we stress the need to support and work with the least-developed countries.
. Although I voted in favour, I consider that the new GSP should contain:
• . In particular it is important to link the reference to the fight against drugs with the new GSP+ regime. There would indeed be a risk that the current beneficiaries of the ‘drugs regime’ would see the efforts made in the fight to establish alternative crops frustrated in the event that they could no longer enjoy the benefits of the GSP.
• On the basis of this reference it will then be possible to seek differentiated treatment for textiles within the context of discussions on the new regulations.
• as the basic criterion for applying graduation. The sections are in fact referred to only by way of example in the current wording.
• . Transparent and effective rules of origin are important in order to prevent fraudulent exploitation of the system especially through triangular trading operations.
Not least, moreover, we should like the incoming Commission finally to examine the application of special clauses for workers and to commit itself to eliminating the scourge of child labour, even by resorting to economic sanctions.
. I voted in favour of the Joint Motion for a Resolution on the Communication from the Commission to the Council, the European Parliament and the European Economic and Social Committee, ‘Developing countries, international trade and sustainable development: the function of the Community’s generalised system of preferences (GSP) for the ten-year period from 2006 to 2015’, because I feel that all necessary efforts to simplify and improve Community actions in developing countries must be properly supported and funded by Parliament. I feel it is crucial that we meet the global objective of simplifying the graduation mechanism, yet I am concerned that the Commission’s proposal disregards certain development and poverty indicators, which may lead to discrimination against big yet poor exporters. I regret that the Commission did not follow up Parliament’s recommendation that the current functioning and impact of the current GSP should be subject to a thorough assessment. I should like to conclude by saying that further clarification is required as regards the consequences of changes to the GSP, so that Parliament is in a position to carry out a better-informed and more definitive assessment.
. The European Union’s support for development and external aid must, quite apart from direct aid within the framework of development policies, entail adopting a more mature strategy, in line with the framework of globalisation. I quote the Doha Declaration: ‘International trade can’ – and, I would add, must – ‘play a major role in the promotion of economic development and the alleviation of poverty’.
The Community’s trade policy must therefore be consistent with the aims of its policy on developing countries, of which the overriding aim must be to eradicate poverty and to promote sustainable development. Emphasis should also be placed on areas such as respecting the environment, improving social conditions, fighting corruption and promoting good governance.
I believe that the proposed new system will be more transparent and objective, something that we must constantly monitor and assess.
I voted in favour for all of these reasons and in light of all of my previous speeches that have highlighted the aspect of Europe’s solidarity with developing countries, and its historical ties and responsibilities in this field.
I declare the session of the European Parliament adjourned.
(1)